


117 HR 2731 IH: Endless Frontier Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2731
IN THE HOUSE OF REPRESENTATIVES

April 21, 2021
Mr. Khanna (for himself, Mr. Gallagher, Ms. Wild, Mr. Turner, Mr. Bowman, Mr. Fitzpatrick, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a new Directorate for Technology and Innovation in the National Science Foundation, to establish a regional technology hub program, to require a strategy and report on economic security, science, research, innovation, manufacturing, and job creation, to establish a critical supply chain resiliency program, and for other purposes.


1.Short titleThis Act may be cited as the Endless Frontier Act. 2.FindingsCongress finds the following:
(1)For over 70 years, the United States has been the unequivocal global leader in scientific and technological innovation, and as a result the people of the United States have benefitted through good-paying jobs, economic prosperity, and a higher quality of life. (A)Today, however, this leadership position is being eroded and challenged by foreign competitors, some of which are stealing intellectual property and trade secrets of the United States and aggressively investing in research and commercialization to dominate the key existing and future technology fields.
(B)While the United States once led the world in the share of our economy invested in research, our Nation now ranks 9th globally in total research and development and 12th in publicly financed research and development. (C)While wages for American workers rose in parallel with growth in national productivity from the end of World War II through most of the 1970s, since then wage growth has been uneven and labor’s share in national income has declined.
(2)Without a significant increase in investment in research, education, technology transfer, intellectual property, manufacturing, and other core strengths of the United States innovation ecosystem, it is only a matter of time before the global competitors of the United States overtake the United States in terms of technological primacy. The country that wins the race in key technologies—such as artificial intelligence, quantum computing, advanced communications, and advanced manufacturing—and uses technological innovation to support high-quality jobs and incomes will be the superpower of the future. (3)The Federal Government must catalyze United States innovation by boosting research investments focused on discovering, creating, commercializing, and demonstrating new technologies and manufacturing those technologies domestically throughout the country to ensure the leadership of the United States in the industries of the future.
(4)The distribution of innovation jobs and investment in the United States has become largely concentrated in just a few locations, while much of the Nation has been left out of growth in the innovation sector. More than 90 percent of the Nation’s innovation sector employment growth in the last 15 years was generated in just 5 major metropolitan areas. The Federal Government must address this imbalance in opportunity by— (A)dramatically increasing funding for science and engineering research and expanding partnerships with the private sector to build new technology hubs across the country;
(B)spreading high-quality innovation sector jobs more broadly; (C)increasing the participation of underrepresented populations, engaging workers, and collaborating with labor organizations in innovation efforts to tap the talent and potential of the entire Nation to ensure the United States leads the industries of the future; and
(D)building regional capacity in such critical areas as entrepreneurship, access to capital and other investment, and supply chain development.  (5)As President Franklin D. Roosevelt stated, [N]ew frontiers of the mind are before us, and if they are pioneered with the same vision, boldness, and drive with which we have waged this war we can create a fuller and more fruitful employment and a fuller and more fruitful life.
(6)As Vannevar Bush stated in his 1945 report entitled Science, The Endless Frontier, New products, new industries, and more jobs require continuous additions to knowledge of the laws of nature, and the application of that knowledge to practical purposes. Similarly, our defense against aggression demands new knowledge so that we can develop new and improved weapons. This essential, new knowledge can be obtained only through basic scientific research. (7)Since their inception, the National Science Foundation and other key Federal agencies, like the Department of Energy, have carried out vital work supporting basic and applied research to create knowledge that is a key driver of the economy of the United States and enhances the Nation’s security.
3.Improving technology and innovation research at the National Science Foundation
(a)Providing authority To disseminate informationSection 11 of the National Science Foundation Act of 1950 (42 U.S.C. 1870) is amended— (1)in subsection (j), by striking and after the semicolon;
(2)in subsection (k), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:

(l)provide for the widest practicable and appropriate dissemination of information within the United States concerning the Foundation’s activities and the results thereof.. (b)Establishment of directorate for technology and innovationThe National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.) is amended—
(1)in section 8 (42 U.S.C. 1866), by inserting at the end the following: Such divisions shall include the Directorate for Technology and Innovation established under section 8A.; and (2)by inserting after section 8 the following:

8A.Improving research and establishing Directorate for Technology and Innovation
(a)DefinitionsIn this section: (1)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
(2)Designated countryThe term designated country means a country that has been approved and designated in writing by the President for purposes of this section, after providing— (A)not less than 30 days of advance notification and explanation to the relevant congressional committees before the designation; and 
(B)in-person briefings to such committees, if requested during the 30-day advance notification period described in subparagraph (A).  (3)DirectorateThe term Directorate means the Directorate for Technology and Innovation established under subsection (b).
(4)Emerging research institutionThe term emerging research institution means an institution of higher education with an established undergraduate student program that has, on average for the 3 years prior to an application for an award under this section, received less than $35,000,000 in Federal research funding.  (5)Federal research facilityThe term Federal research facility includes a research laboratory of the Department of Agriculture and any other Federally funded research and development center. 
(6)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)).  (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
(8)Key technology focus areasThe term key technology focus areas means the areas included on the most recent list under subsection (d)(2). (9)Labor organizationThe term labor organization has the meaning given the term in section 2(5) of the National Labor Relations Act (29 U.S.C. 152(5)), except that such term shall also include—
(A)any organization composed of labor organizations, such as a labor union federation or a State or municipal labor body; and (B)any organization which would be included in the definition for such term under such section 2(5) but for the fact that the organization represents—
(i)individuals employed by the United States, any wholly owned Government corporation, any Federal Reserve Bank, or any State or political subdivision thereof; (ii)individuals employed by persons subject to the Railway Labor Act (45 U.S.C. 151 et seq.); or
(iii)individuals employed as agricultural laborers.  (10)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
(11)National laboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).  (12)Relevant congressional committeesThe term relevant congressional committees means—
(A)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Appropriations, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, and the Select Committee on Intelligence of the Senate; and  (B)the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Appropriations, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(13)STEMThe term STEM has the meaning given such term in section 2 of the America COMPETES Reauthorization Act of 2010 (Public Law 111–358; 42 U.S.C. 6621 note).  (14)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)).
(15)Underrepresented populationsThe term underrepresented populations means women, minorities, veterans, tribal populations, persons with disabilities, and other populations that are underrepresented in STEM.  (b)Establishment of Directorate for Technology and Innovation (1)In generalNot later than 90 days after the date of enactment of the Endless Frontier Act, the Director shall establish in the Foundation a Directorate for Technology and Innovation. The Directorate shall carry out the duties and responsibilities described in this section, in order to further the following goals:
(A)Strengthening the leadership of the United States in critical technologies, as described as a critical national need in section 7018 of the America COMPETES Act (42 U.S.C. 1862o–5), through basic research in the key technology focus areas and the commercialization of those technologies to businesses in the United States. (B)Addressing and mitigating technology challenges integral to the geostrategic position of the United States through the activities authorized by this section. 
(C)Enhancing the competitiveness of the United States in the key technology focus areas by improving education in the key technology focus areas and attracting more students to such areas at all levels of education. (D)Consistent with the mission and operations of the Foundation, fostering the economic and societal impact of Federally funded research and development through an accelerated translation of basic advances in the key technology focus areas into processes and products, known as technology transfer, that can help achieve national goals related to economic competitiveness, domestic manufacturing, national security, shared prosperity, energy and the environment, health, education and workforce development, and transportation.
(E)Utilizing the full potential of the United States workforce by encouraging broader participation in key technology focus areas by underrepresented populations. (F)Ensuring the programmatic work of the Directorate and Foundation incorporates a workforce perspective from labor organizations and workforce training organizations. 
(2)Organization and administrative matters
(A)Program managersThe employees of the Directorate may include program managers for the key technology focus areas, who may perform a role similar to program managers employed by the Defense Advanced Research Projects Agency for the oversight and selection of programs supported by the Directorate. (B)Selection of recipientsRecipients of support under the programs and activities of the Directorate shall be selected by program managers or other employees of the Directorate and the selection criteria for financial assistance awards shall include intellectual merit and broader impacts, including economic impacts on the advanced technology production system of the United States. The Directorate may use a peer review process or the authorities provided under subsection (c), or some combination of such process and authorities, to inform the selection of award recipients. 
(C)ReportNot later than 1 year after the date of enactment of the Endless Frontier Act, the Director shall prepare and submit a report to the relevant congressional committees regarding the use of alternative methods for the selection of recipients and the distribution of funding to recipients as compared to the traditional peer review process. (D)Assistant directorsThe Director shall appoint an Assistant Director for the Directorate, in the same manner as other Assistant Directors of the Foundation are appointed.
(3)ReportNot later than 120 days after the date of enactment of the Endless Frontier Act, the Director shall prepare and submit a report to the relevant congressional committees regarding the establishment of the Directorate.  (c)Personnel management authorities for the FoundationIn addition to the authorities and requirements of section 15, the Director shall have the following authorities:
(1)Experts in science and engineeringThe Director shall have the authority to carry out a program of personnel management authority in the same manner, and subject to the same requirements, as the program of personnel management authority authorized for the Director of the Defense Advanced Research Projects Agency under section 1599h of title 10, United States Code, for the Defense Advanced Research Projects Agency. (2)Highly qualified experts in needed occupationsIn addition to the authority provided under paragraph (1), the Director shall have the authority to carry out a program of personnel management authority in the same manner, and subject to the same requirements, as the program to attract highly qualified experts carried out by the Secretary of Defense under section 9903 of title 5, United States Code. Individuals hired by the Director through such authority shall include individuals with expertise in business creativity, innovation management, design thinking, entrepreneurship, venture capital, and related fields.
(3)Additional hiring authorityTo the extent needed to carry out the duties in paragraph (1), the Director is authorized to utilize hiring authorities under section 3372 of title 5, United States Code, to staff the Directorate with employees from other Federal agencies, State and local governments, Indian Tribes and Tribal organizations, institutions of higher education, and other organizations, as described in that section, in the same manner and subject to the same conditions, that apply to such individuals utilized to accomplish other missions of the Foundation. (d)Duties and functions of the Directorate (1)Development of technology focus of the directorateThe Director shall—
(A)through the Directorate, advance innovation in the key technology focus areas through basic and translational research and other activities described in this section;  (B)develop and implement strategies to ensure that the activities of the Directorate are directed toward the key technology focus areas in order to accomplish the goals described in subsection (b)(1) consistent with the most recent report conducted under section 5(b) of the Endless Frontier Act; and
(C)develop and focus on innovation methods, processes, and promising practices that can affect the speed and effectiveness of innovation processes at scale.  (2)Key technology focus areas (A)Initial listThe initial key technology focus areas are—
(i)artificial intelligence, machine learning, and other software advances; (ii)high performance computing, semiconductors, and advanced computer hardware;
(iii)quantum computing and information systems; (iv)robotics, automation, and advanced manufacturing;
(v)natural and anthropogenic disaster prevention or mitigation; (vi)advanced communications technology;
(vii)biotechnology, medical technology, genomics, and synthetic biology; (viii)cybersecurity, data storage, and data management technologies;
(ix)advanced energy, batteries, and industrial efficiency; and (x)advanced materials science, engineering, and exploration relevant to the other key technology focus areas described in this subparagraph. 
(B)Review of key technology focus areas and subsequent lists
(i)Adding or deleting key technology focus areasBeginning on the date that is 3 years after the date of enactment of the Endless Frontier Act, and every 3 years thereafter, the Director, in coordination with the Director of the Office of Science and Technology Policy, the Director of National Institute of Standards and Technology, the Secretary of Energy, the Secretary of Defense, the Director of the National Institutes of Health, and, as appropriate, the heads of other departments and agencies—  (I)shall review the list of key technology focus areas;
(II)may consider the challenges and recommendations identified in the report required by section 11 of the Endless Frontier Act; and  (III)as part of that review, may add or delete key technology focus areas if societal challenges or the competitive threats to the United States have shifted (whether because the United States or other nations have advanced or fallen behind in a technological area), subject to clause (ii). 
(ii)Limit on key technology focus areasNot more than 10 key technology focus areas shall be included on the list of key technology focus areas at any time.  (iii)Updating focus areas and distributionPrior to completion of each review under this subparagraph, the Director shall make the list of key technology focus areas readily available to the public and available for public comment, including, at a minimum, by publishing the list in the Federal Register even if no changes are expected to be made to the prior list.
(iv)Extraordinary circumstance waiverIn extraordinary circumstances, the Director of the Office of Science and Technology Policy may grant the Director the ability to add or delete key technology focus areas without acting in coordination as described in clause (i). If such an ability is determined to be necessary by the Director of the Office of Science and Technology Policy, the Director and the Director of the Office of Science and Technology Policy shall not later than 15 days ahead of such a waiver being granted submit a detailed description and justification to the relevant congressional committees.  (3)Activities (A)In generalIn carrying out the duties and functions of the Directorate, the Director—
(i)may make awards in a technologically-neutral manner for key technology focus areas to— (I)individual institutions of higher education for work at centers or by individual researchers or teams of researchers;
(II)not-for-profit entities; and (III)consortia that—
(aa)shall include and be led by an institution of higher education, or by a not-for-profit entity designed to support technology development, and may include 1 or more additional institutions of higher education; (bb)shall include at least one of the following:
(AA)a historically Black college or university; (BB)a Tribal College or University;
(CC)another minority-serving institution; (DD)an institution that participates in the Established Program to Stimulate Competitive Research under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g); 
(EE)an emerging research institution that is not classified as a very high research activity by the Carnegie Classification of Institutions of Higher Education and that has an undergraduate enrollment with a majority of students who are from underrepresented populations; or (FF)a community college; and 
(cc)may include 1 or more—  (AA)entities described in subclause (I) or (II) and industries, including startups, small businesses, and public-private partnerships;
(BB)economic development organizations or venture development organizations, as such term is defined in section 28(a) of the Stevenson-Wydler Technology Innovation Act of 1980; (CC)National Laboratories; 
(DD)Federal laboratories, as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703); (EE)Federal research facilities;
(FF)labor organizations;  (GG)entities described in subclause (I) or (II) from allied or partner countries; 
(HH)other entities if determined by the Director to be vital to the success of the program; and (II)binational research and development foundations and funds, excluding foreign entities of concern;
(ii)may partner with other directorates of the Foundation for projects or research, including— (I)to pursue basic questions about natural, human, and physical phenomena that could enable advances in the key technology focus areas;
(II)to study questions that could affect the design (including human interfaces), operation, deployment, or the social and ethical consequences of technologies in the key technology focus areas, including the development of technologies that complement or enhance the abilities of workers and impact of specific innovations on domestic jobs and equitable opportunity; and (III)to further the creation of a domestic workforce capable of advancing, using, and adapting to key technology focus areas and understanding and improving the impact of key technology focus areas on STEM teaching and learning advancing the key technology focus areas, including engaging relevant partners in research and innovation programs;
(iii)may provide funds to any other Federal agencies for intramural or extramural work in the key technology focus areas through research, manufacturing, or other means;  (iv)may make awards under the SBIR and STTR programs (as defined in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); and
(v)may enter into and perform such contracts, other transactions, or other arrangements, or modifications thereof, as may be necessary in the conduct of the work of the Directorate and on such terms as the Director considers appropriate, in furtherance of the purposes of this Act.  (B)ReportsNot later than 180 days after the date of enactment of the Endless Frontier Act, the Director, in coordination with the Secretary of State and the Director of the Office of Science and Technology Policy, shall prepare and submit to the relevant congressional committees— 
(i)a plan to seek out additional investments from—  (I)certain designated countries; and
(II)entities other than institutions of higher education; and  (ii)the planned activities of the Directorate to secure federally funded science and technology pursuant to section 1746 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) and section 223 of William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).
(C)Annual briefingEach year, the Director shall formally request a briefing from the Secretary of Defense, the Secretary of Commerce, the Director of the Federal Bureau of Investigation, the Director of National Intelligence, and as appropriate other department or agency heads regarding their efforts to preserve the United States’ advantages generated by the activity of the Directorate. (4)Interagency cooperation (A)In generalIn carrying out this section, the Director and other Federal research agencies, in consultation with the United States Patent and Trademark Office where appropriate, shall work cooperatively with each other to further the goals of this section in the key technology focus areas. 
(B)Coordination with NIST and Department of EnergyIn making research awards under this section, the Director shall, as appropriate, work in coordination with the Director of the National Institute of Standards and Technology and the Secretary of Energy.  (C)Comptroller General reportEach year, the Comptroller General of the United States shall prepare and submit a report to Congress, and shall simultaneously submit the report to the Director and the Director of the Office of Science and Technology Policy, describing the interagency cooperation that occurred during the preceding year pursuant to this paragraph, including a list of—
(i)any funds provided under paragraph (3)(A)(ii) to other divisions of the Foundation; and (ii)any funds provided under paragraph (3)(A)(iii) to other Federal research agencies.
(5)Providing scholarships, fellowships, and other student support
(A)In generalThe Director, acting through the Directorate, shall fund undergraduate scholarships (including at community colleges), graduate fellowships and traineeships, and postdoctoral awards in the key technology focus areas. (B)ImplementationThe Director may carry out subparagraph (A) by providing funds—
(i)for making awards— (I)directly to students; and
(II)to institutions of higher education or consortia of institutions of higher education, including those institutions or consortia involved in operating university technology centers established under paragraph (6); and (ii)to programs in Federal research agencies that have experience awarding such scholarships, fellowships, traineeships, or postdoctoral awards.
(C)Broadening participationIn carrying out this paragraph, the Director should work to increase the participation of underrepresented populations in fields related to the key technology focus areas. For that purpose, the Director may take such steps as establishing or augmenting programs targeted at underrepresented populations, and supporting traineeships or other relevant programs at institutions of higher education with high enrollments of underrepresented populations. (D)InnovationIn carrying out this paragraph, the Director shall encourage innovation in graduate education, including through encouraging institutions of higher education to offer graduate students opportunities to gain experience in industry or government as part of their graduate training, and through support for students in professional masters programs related to the key technology focus areas. 
(E)Supplement, not supplantThe Director shall ensure that funds made available under this paragraph shall be used to create additional support for postsecondary students and shall not displace funding for any other available support. (6)University technology centers (A)In generalFrom amounts made available to the Directorate, the Director shall, through a competitive application and selection process, make awards to institutions of higher education or consortia described in paragraph (3)(A)(i)(III) to establish university technology centers.
(B)Uses of funds
(i)In generalA center established under an award under subparagraph (A)— (I)shall use support provided under such subparagraph—
(aa)to carry out basic and translational research to advance innovation in the key technology focus areas; and (bb)to further the development and commercialization of innovations, including inventions, in the key technology focus areas, including—
(AA)innovations derived from research carried out under item (aa), through such activities as translational research, proof-of-concept development, and prototyping, in order to reduce the cost, time, and risk of commercializing new technologies;  (BB)to promote patenting and commercialization of inventions derived from research carried out under item (aa); and
(CC)through the use of public-private partnerships; and (II)may use support provided under such subparagraph—
(aa)for the costs of equipment; (bb)for the costs associated with technology transfer and commercialization, including patenting and licensing; or
(cc)for other activities or costs necessary to accomplish the purposes of this section, including for operations and staff. (ii)Support of regional technology hubsEach center established under subparagraph (A) may support and participate in, as appropriate, the activities of any regional technology hub designated under section 28(b)(1)(A) of the Stevenson-Wydler Technology Innovation Act of 1980.
(C)Selection processIn selecting recipients under this paragraph, the Director shall consider— (i)the capacity of the applicant to pursue and advance basic and translational research;
(ii)the extent to which the applicant’s proposed research would be likely to advance American competitiveness in 1 or more key technology focus areas; (iii)the extent to which the applicant's proposal would broaden participation by underrepresented populations in those areas;
(iv)the capacity of the applicant to engage industry, labor, and other appropriate organizations on any advances; (v)whether the applicant’s proposed research will, where applicable, contribute to growth in domestic manufacturing capacity and job creation; 
(vi)the quality of plans for dissemination of research and technology results, in accordance with relevant export control laws; (vii)how the applicant will, where applicable, encourage the training and participation of entrepreneurs and the translation of research results to practice, including the development of new businesses;
(viii)how the applicant will encourage the participation of inventors and entrepreneurs and the development of new businesses, where applicable; (ix)regional and geographic diversity; 
(x)in the case of a consortium, the extent to which the proposal includes institutions listed in paragraph (3)(A)(i)(III)(bb); and (xi)the amount of funds from industry organizations described in subparagraph (D)(ii) the applicant would use towards establishing the center under subparagraph (A).
(D)RequirementsThe Director shall ensure that any institution of higher education or consortium receiving an award under subparagraph (A) has— (i)the capacity or the ability to acquire the capacity to advance the goals described in subsection (b)(1); and
(ii)secured contributions for establishing the center under subparagraph (A) from industry organizations in an amount not less than 10 percent of the total amount of the award the institution or consortium would receive under subparagraph (A). (7)Moving technology from laboratory to market (A)Program authorized (i)In generalThe Director, in coordination with the Director of the National Institute of Standards and Technology, shall establish a program in the Directorate to make awards, on a competitive basis, to institutions of higher education or consortia described in paragraph (3)(A)(i)(III)—
(I)to build capacity at an institution of higher education or within the consortium and facilitate collaboration with firms in the key technology focus areas to increase the likelihood that new technologies in the key technology focus areas will succeed in the commercial market; and  (II)with the goal of promoting experiments with a range of models that institutions of higher education or consortia could use to—
(aa)enable new technologies and inventions to mature to the point where the technologies are more likely to succeed in the commercial market and promote the creation of high-quality jobs in the United States; and (bb)reduce the risks to commercial success for new technologies and inventions earlier in their development.
(ii)Use for trainingAn award under this subparagraph for a purpose described in subclause (I) or (II) of clause (i) may also enable the institution of higher education or consortium to provide training and support to scientists, engineers, and inventors who are interested in research, technology transfer, and commercialization, including patenting and licensing, if the use is included in the proposal submitted under subparagraph (B). (B)ProposalsAn institution of higher education or consortium desiring an award under this paragraph shall submit a proposal to the Director at such time, in such manner, and containing such information as the Director may require. The proposal shall include a description of—
(i)the broader impact of the proposal; (ii)the steps the applicant is studying or will take to enable technology transfer to reduce the risks for commercialization for new technologies, including how the applicant will collaborate with firms in the key technology focus areas;
(iii)why such steps are likely to be effective; (iv)how such steps differ from previous efforts to reduce the risks for commercialization for new technologies;
(v)whether the commercial viability of any new technologies will promote the creation of high-quality jobs in the United States; (vi)how the applicant will, where applicable, encourage the participation of inventors and entrepreneurs and the development of new businesses; and
(vii)how the applicant will, where applicable, encourage the training and participation of entrepreneurs and the translation of research results to practice, including the development of new businesses. (C)Use of fundsA recipient of an award under this paragraph shall use award funds to reduce the risks for commercialization for new technologies, which may include—
(i)creating and funding competitions to allow entrepreneurial ideas from institutions of higher education or consortia described in paragraph (3)(A)(i)(III) to illustrate their commercialization potential;  (ii)facilitating relationships among local and national business leaders, including investors, and potential entrepreneurs to encourage successful commercialization;
(iii)creating or supporting entities that could enable researchers to further develop new technology, through patient capital investment, advice, staff support, or other means; (iv)providing facilities for start-up companies where technology maturation could occur;
(v)covering legal and other fees associated with technology transfer and commercialization, including patenting and licensing; and (vi)revising institution policies, including policies related to intellectual property and faculty entrepreneurship, to accomplish the goals of this paragraph.
(D)Reporting on commercialization based on metricsThe Director shall establish— (i)metrics related to commercialization for an award under this paragraph; and 
(ii)a reporting schedule for recipients of such awards that takes into account both short- and long-term goals of the program under this paragraph.  (8)Test beds (A)Program authorized (i)In generalThe Director, in coordination with the Director of the National Institute of Standards and Technology, shall establish a program in the Directorate to make awards, on a competitive basis, to institutions of higher education or consortia described in paragraph (3)(A)(i)(III) to establish and operate test beds and fabrication facilities to advance the operation, integration, deployment, and, as appropriate, manufacturing of new, innovative technologies in the key technology focus areas, which may include hardware or software. The goal of such test beds and facilities shall be to accelerate the movement of innovative technologies into the commercial market through the private sector.
(ii)CoordinationIn establishing the program under clause (i), the Director shall ensure coordination in establishing new test beds under this paragraph with other test beds supported by the Foundation or established under Manufacturing USA to avoid duplication and maximize the use of Federal resources.  (B)ProposalsA proposal submitted under this paragraph shall, at a minimum, describe—
(i)
(I)the technology or technologies that will be the focus of the test bed or fabrication facility; (II)the goals of the work to be done at the test bed or facility; and
(III) the expected schedule for completing that work; (ii)how the applicant will assemble a workforce with the skills needed to operate the test bed or facility;
(iii)how the applicant will ensure broad access to the facility; (iv)how the applicant will collaborate with firms in the key technology focus areas, including through coordinated research and development and funding, to ensure that work in the test bed or facility will contribute to the commercial viability of any technologies and will include collaboration from industry and labor organizations;
(v)how the applicant will encourage the participation of inventors and entrepreneurs and the development of new businesses; (vi)how the applicant will increase participation by underrepresented populations;
(vii)how the applicant will demonstrate that the commercial viability of any new technologies will support the creation of high-quality domestic jobs;  (viii)how the test bed or facility will operate after Federal funding has ended; and
(ix)how the test bed will disseminate lessons and other technical information to United States firms or allied or partner country firms in the United States.  (C)AwardsAwards made under this paragraph shall be for 7 years, with the possibility of 5-year extensions.
(D)Authorized use of fundsAn awardee under this paragraph may, in order to achieve the purposes described in subparagraph (A)(i), use the award for the purchase of equipment, the support of graduate students and postdoctoral researchers, and the salaries of staff.  (E)ResultsAn awardee under this paragraph may publish and share with the public the results of the work conducted under this paragraph.
(F)Interagency semi-annual meetingsThe Director, the Director of the National Institute of Standards and Technology, and the heads of other departments and agencies, or their designees, with test bed related equities shall hold an annual meeting to coordinate their respective test bed related investments, future years plan, and other appropriate matters, to avoid conflicts and duplication of efforts. Upon request by Congress, Congress shall be briefed on the results of the meetings. (9)InapplicabilitySection 5(e)(1) shall not apply to grants, contracts, awards, or other arrangements made under this section.
(e)Areas of funding supportSubject to the availability of funds to carry out this section, the Director shall endeavor, for each fiscal year, to use— (1)not less than 35 percent of funds provided to the Directorate for such year to carry out subsection (d)(6);
(2)not less than 15 percent of such funds to carry out the purpose of subsection (d)(5)— (A)with the goal of awarding, across the key technology focus areas—
(i)not fewer than 1,000 postdoctoral awards; (ii)not fewer than 2,000 graduate fellowships and traineeships; and
(iii)not fewer than 1,000 undergraduate scholarships, including scholarships to attend community colleges; (B)of which not less than 10 percent of the funds designated under this paragraph shall be used to support additional awards to focus on community college training, education, and teaching programs that increase the participation of underrepresented populations in science, technology, engineering, and mathematics, including technical programs through programs such as the Advanced Technological Education program;
(C)of which not less than 20 percent of the funds designated under this paragraph shall be used to support awards for post-doctorate fellowships, graduate fellowships and traineeships, and undergraduate scholarships through institutions of higher education, and other institutions, located in jurisdictions that participate in the Established Program to Stimulate Competitive Research under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g); and (D)if funds remain after carrying out subparagraphs (A), (B), and (C), awards to institutions of higher education to enable the institutions to fund the development and establishment of new or specialized courses of education for graduate, undergraduate, or technical college students; 
(3)not less than 5 percent of such funds to carry out subsection (d)(7); (4)not less than 10 percent of such funds to carry out subsection (d)(8);
(5)not less than 15 percent of such funds to carry out research and related activities pursuant to subclauses (I) and (II) of subsection (d)(3)(A)(ii); and (6)not less than 20 percent of such funds to support research in the key technology focus areas through the Established Program to Stimulate Competitive Research under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g).
(f)Technical assistance for award recipients and applicantsThe Director may— (1)coordinate with other Federal agencies to establish interagency and multidisciplinary teams to provide technical assistance to recipients of, and prospective applicants for, awards under this section;
(2)by Federal interagency agreement and notwithstanding any other provision of law, transfer funds available to carry out this section to the head of another Federal agency to facilitate and support the provision of such technical assistance; and (3)enter into contracts with third parties to provide such technical assistance. 
(g)Authorization of appropriations and limitations
(1)Authorization for the Office of Inspector GeneralFrom any amounts appropriated for the Foundation for a fiscal year, there is authorized to be appropriated for necessary expenses of the Office of Inspector General of the Foundation an amount of not less than $10,000,000 in any fiscal year appropriation for the Foundation, for oversight of the programs and activities established under this section in accordance with the Inspector General Act of 1978. (2)Supplement and not supplantThe amounts authorized to be appropriated to carry out this section shall supplement, and not supplant, any other amounts already appropriated to the Foundation or Office of Inspector General of the Foundation, except with respect to transfers described in paragraph (3). 
(3)Transfer of funds authorityFor fiscal years 2022 through 2024, the Director shall transfer any funds appropriated to the Directorate to any other directorate or office of the Foundation for activities directly related to the key technology focus areas. (4)No new awardsThe Director shall not make any new awards for the activities described in this section for any fiscal year in which the total amount appropriated to the Foundation (not including amounts appropriated for the Directorate) is less than the total amount appropriated to the Foundation (not including such amounts), adjusted by the rate of inflation, for the previous fiscal year.
(5)No funds for constructionNo funds provided under this section shall be used for construction.  (h)Rules of constructionNothing in this section or any other amendments made to this Act by the Endless Frontier Act shall be construed to alter the mission of any directorate of the Foundation existing prior to the date of enactment of such Act, or to alter the award selection methods or criteria used by such directorates..
(c)Chief diversity officerThe National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), as amended by subsection (b), is further amended by inserting after section 8A the following:  8B.Chief Diversity Officer (a)Chief diversity officer (1)AppointmentThe Director shall appoint a Chief Diversity Officer of the National Science Foundation.
(2)QualificationsThe Chief Diversity Officer should have significant experience with diversity and inclusion, in particular within the Federal Government and science community. (3)OversightThe Chief Diversity Officer shall report directly to the Director in the performance of the duties of the Chief Diversity Officer under this section.
(b)DutiesThe Chief Diversity Officer is responsible for providing advice on policy, oversight, guidance, and coordination with respect to matters of the National Science Foundation related to diversity and inclusion. Other duties may include— (1)establishing and maintaining a strategic plan that publicly states a diversity definition, vision, and goals for the National Science Foundation;
(2)defining a set of strategic metrics that are— (A)directly linked to key organizational priorities and goals; 
(B)actionable; and  (C)actively used to implement the strategic plan under paragraph (1);
(3)advising in the establishment of a strategic plan for diverse participation by institutions of higher education, including community colleges, historically Black colleges and universities, Tribal colleges or universities, and other minority-serving institutions (as such terms are defined in section 8A(a)), and individuals; (4)advising in the establishment of a strategic plan for outreach to, and recruiting from, untapped locations and underrepresented populations; and
(5)performing such additional duties and exercise such powers as the Director may prescribe.. (d)Annual report on unfunded priorities (1)Annual reportNot later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, United States Code, the National Science Board shall submit to the President and to Congress a report on the unfunded priorities of the National Science Foundation.
(2)ElementsEach report submitted under paragraph (1) shall provide— (A)for each directorate of the National Science Foundation for the most recent, fully completed fiscal year—
(i)the proposal success rate; (ii)the percentage and total funding of proposals that were not funded and that met the criteria for funding; and
(iii)the most promising research areas covered by proposals described in clause (ii); and (B)a list, in order of priority, of the next activities approved by the National Science Board to be undertaken in the Major Research Equipment and Facilities Construction account. 
(e)Pilot program
(1)In generalThe Director, acting through the Directorate, shall establish a 5-year pilot program for awarding grants to eligible partnerships to build research and education capacity at emerging research institutions to enable such institutions to contribute to programs run by the Directorate.  (2)ApplicationsAn eligible partnership seeking a grant under this subsection shall submit an application to the Director at such time, in such manner, and containing such information as the Director may reasonably require, including a statement of how the partnership will use the funds awarded through the grant to achieve a lasting increase in the research and education capacity of each emerging research institution included in the eligible partnership.
(3)ActivitiesAn eligible partnership receiving a grant under this subsection may use the funds awarded through such grant for— (A)faculty salaries and training;
(B)research experiences for undergraduate and graduate students; (C)maintenance and repair of research equipment and instrumentation; and 
(D)any other activities the Director determines appropriate.  (4)DefinitionsIn this subsection:
(A)DirectorThe term Director means the Director of the National Science Foundation. (B)Directorate; emerging research institutionThe terms Directorate and emerging research institution have the meanings given such terms in section 8A(a) of the National Science Foundation Act of 1950, except that, with respect to the term emerging research institution, the reference in paragraph (4) of such section to an award under section 8A of that Act shall be deemed a reference to a grant under this subsection.
(C)Eligible partnershipThe term eligible partnership means a partnership of— (i)at least 1 emerging research institution; and
(ii)at least 1 institution classified as a very high research activity by the Carnegie Classification of Institutions of Higher Education.  4.Endless Frontier Fund (a)In generalThere is authorized to be appropriated a total of $112,410,000,000 for fiscal years 2022 through 2026 for the implementation of this Act and the amendments made by this Act. Such funds shall be available for the implementation of this Act and the amendments made by this Act, and shall be administered by the Director of the Office of Science and Technology Policy (referred to in this section as the Director).
(b)Use of funds
(1)Submission of annual allocationUntil the date on which all of the amounts in the Fund described in subsection (a) are expended, the Director shall annually submit to Congress, together with the annual budget of the United States, a list of allocations to agencies and departments to implement this Act and the amendments made by this Act that includes a detailed description of each program proposed to be funded, including the estimated expenditures from the Fund for the program for the applicable fiscal year. (2)Alternate allocation (A)In generalThe Commerce, Justice, Science, and Related Agencies Appropriations Act for the relevant fiscal year may provide for alternate allocation of amounts made available under this section.
(B)Allocation by president
(i)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations as described in subparagraph (A) by the date on which the Act making full-year appropriations for Commerce, Justice, Science, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under this section shall be allocated by the Director. (ii)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under this section that are less than the full amount authorized to be appropriated to the Fund for that fiscal year under subsection (a), the difference between the amount authorized to be appropriated and the alternate allocation shall be allocated by the Director.
(c)LimitationNo funds provided under this section shall be used for construction, except in the case of infrastructure projects described in section 28(b)(1)(B) of the Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480), as added by section 7(a) of this Act. (d)Sense of CongressIt is the sense of Congress that, during the period of fiscal years 2022 through 2026, the Director shall make available, from amounts made available under subsection (a)—
(1)$9,425,000,000 to the regional technology hub program under section 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480), as added by section 7 of this Act; (2)$575,000,000 to the comprehensive regional technology strategy grant program under section 29 of the Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480), as added by section 8 of this Act, of which $100,000,000 shall be made available for each of fiscal years 2022 and 2023 and $125,000,000 shall be made available for each of fiscal years 2024 through 2026; 
(3)$100,000,000,000 to the Directorate for Technology and Innovation of the National Science Foundation, of which $5,000,000,000 shall be made available for fiscal year 2022, $10,000,000,000 shall be made available for fiscal year 2023, $20,000,000,000 shall be made available for fiscal year 2024, $30,000,000,000 shall be made available for fiscal year 2025, and $35,000,000,000 shall be made available for fiscal year 2026; and (4)$2,410,000,000 for the period of fiscal years 2022 through 2026 to the Manufacturing USA Program for activities described under section 9 of this Act.
5.Strategy and report on economic security, science, research, and innovation to support the National Security Strategy
(a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
(A)the Committee on Agriculture, Nutrition, and Forestry, the Committee on Appropriations, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Budget, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Finance, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate; and (B)the Committee on Agriculture, the Committee on Appropriations, the Committee on Armed Services, the Committee on the Budget, the Committee on Education and Labor, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on the Judiciary, the Committee on Oversight and Reform, the Committee on Science, Space, and Technology, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Key technology focus areaThe term key technology focus area means an area included on the most recent list under section 8A(d)(2) of the National Science Foundation Act of 1950.  (3)National security strategyThe term national security strategy means the national security strategy required by section 108 of the National Security Act of 1947 (50 U.S.C. 3043).
(b)Strategy and report
(1)In generalIn 2021 and in each year thereafter before the applicable date set forth under paragraph (2), the Director of the Office of Science and Technology Policy, in coordination with the Director of the National Economic Council, the Director of the National Science Foundation, the Secretary of Commerce, the Secretary of Energy, the National Security Council, the United States Patent and Trademark Office, and the heads of other relevant Federal agencies and in consultation with relevant nongovernmental partners, shall— (A)review such strategy, programs, and resources as the Director of the Office of Science and Technology Policy determines pertain to United States national competitiveness in science, research, innovation, and technology transfer, including patenting and licensing, to support the national security strategy;
(B)develop or revise a strategy for the Federal Government to improve the national competitiveness of the United States in science, research, and innovation to support the national security strategy; and (C)submit to the appropriate committees of Congress—
(i)a report on the findings of the Director with respect to the review conducted under subparagraph (A); and (ii)the strategy developed or revised under subparagraph (B). 
(2)Applicable datesIn each year, the applicable date set forth under this paragraph is as follows: (A)In 2021, December 31, 2021.
(B)In 2022 and every year thereafter— (i)in any year in which a new President is inaugurated, October 1 of that year; and
(ii)in any other year, the date that is 90 days after the date of the transmission to Congress in that year of the national security strategy.  (c)Elements (1)ReportEach report submitted under subsection (b)(1)(C)(i) shall include the following:
(A)An assessment of public and private investment in civilian and military science and technology and its implications for the geostrategic position and national security of the United States. (B)A description of the prioritized economic security interests and objectives, including domestic job creation, of the United States relating to science, research, and innovation and an assessment of how investment in civilian and military science and technology can advance those objectives. 
(C)An assessment of how regional efforts are contributing and could contribute to the innovation capacity of the United States, including— (i)programs run by State and local governments; and
(ii)regional factors that are contributing or could contribute positively to innovation. (D)An assessment of—
(i)workforce needs for competitiveness and national security in key technology areas; and (ii)Federal support needed—
(I)to expand domestic and international student pathways into key technology areas; and (II)to improve workforce development and employment systems, as well as programs and practices to upskill incumbent workers. 
(E)An assessment of barriers to competitiveness in key technology focus areas and barriers to the development and evolution of start-ups, small and mid-sized business entities, and industries in key technology focus areas. (F)An assessment of the effectiveness of the Federal Government, federally funded research and development centers, and national labs in supporting and promoting technology commercialization and technology transfer, including an assessment of the adequacy of Federal research and development funding in promoting competitiveness and the development of new technologies.
(G)An assessment of manufacturing capacity, logistics, and supply chain dynamics of major export sectors, including access to a skilled workforce, physical infrastructure, and broadband network infrastructure. (H)An assessment of how the Federal Government is increasing the participation of underrepresented populations in science, research, innovation, and manufacturing.
(I)An assessment of the effectiveness of the Federal Government, Federally funded research and development centers, and national laboratories in transitioning technologies and processes that emerge from Federally funded research to new domestic manufacturing growth and job creation across sectors in the United States. (2)StrategyEach strategy submitted under subsection (b)(1)(C)(ii) shall include the following:
(A)A plan to utilize available tools to address or minimize the leading threats and challenges and to take advantage of the leading opportunities, particularly in regards to technology areas central to competition between the United States and China, including the following: (i)Specific objectives, tasks, metrics, and milestones for each relevant Federal agency.
(ii)Specific plans to support public and private sector investment in research, technology development, education and workforce development, and domestic manufacturing in key technology focus areas supportive of the national economic competitiveness of the United States and to foster the prudent use of public-private partnerships. (iii)Specific plans to promote environmental stewardship and fair competition for United States workers.
(iv)A description of— (I)how the strategy submitted under subsection (b)(1)(C)(ii) supports the national security strategy; and
(II)how the strategy submitted under such subsection is integrated and coordinated with the most recent national defense strategy under section 113(g) of title 10, United States Code. (v)A plan to encourage the governments of countries that are allies or partners of the United States to cooperate with the execution of the strategy submitted under subsection (b)(1)(C)(ii), where appropriate.
(vi)A plan to encourage certain international and multilateral organizations to support the implementation of such strategy. (vii)A plan for how the United States should develop local and regional capacity for building innovation ecosystems across the Nation by providing Federal support.
(viii)A plan for strengthening the industrial base of the United States. (B)An identification of additional resources, administrative action, or legislative action recommended to assist with the implementation of such strategy.
(d)Form of reports and strategiesEach report and strategy submitted under subsection (b)(1)(C) shall be submitted in unclassified form, but may include a classified annex.  6.Supply chain resiliency program (a)DefinitionsIn this section:
(1)Critical industryThe term critical industry means— (A)key technology focus areas, as defined in section 8A(a) of the National Science Foundation Act of 1950, as added by section 3(b) of this Act; and
(B)areas identified by the report in subsection (f). (2)Critical infrastructureThe term critical infrastructure has the meaning given the term in the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c). 
(3)Foreign entityThe term foreign entity— (A)means—
(i)the government of a foreign country; (ii)a foreign political party;
(iii)an individual who is not a protected individual (as defined in section 274B(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)(3))); or  (iv)a partnership, association, corporation, organization, or other combination of persons organized under the laws of, or having its principal place of business in, a foreign country; and
(B)includes— (i)any person owned by, controlled by, or subject to the jurisdiction or direction of, a person described in subparagraph (A);
(ii)any person, wherever located, that acts as an agent, representative, or employee of a person described in subparagraph (A); (iii)any person that acts in any other capacity at the order or request, or under the direction or control, of— 
(I)a person described in subparagraph (A); or  (II)a person, the activities of which are directly or indirectly supervised, directed, controlled, financed, or subsidized in whole or in majority part by a person described in subparagraph (A);
(iv)any person that directly or indirectly through any contract, arrangement, understanding, relationship, or otherwise owns not less than 25 percent of the equity interests of a person described in subparagraph (A); (v)any person with significant responsibility to control, manage, or direct a person described in subparagraph (A);
(vi)any individual, wherever located, who is a citizen or resident of a country controlled by a person described in subparagraph (A); and (vii)any corporation, partnership, association, or other organization organized under the laws of a country controlled by a person described in subparagraph (A).
(4)Foreign entity of concernThe term foreign entity of concern means a foreign entity that is— (A)designated as a foreign terrorist organization by the Secretary of State under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));
(B)included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (commonly known as the SDN list); (C)owned by, controlled by, or subject to the jurisdiction or direction of a government of a foreign country that is a covered nation (as defined in section 2533c(d) of title 10, United States Code);
(D)alleged by the Attorney General to have been involved in activities for which a conviction was obtained under— (i)chapter 37 of title 18, United States Code (commonly known as the Espionage Act);
(ii)section 951 or 1030 of title 18, United States Code; (iii)chapter 90 of title 18, United States Code (commonly known as the Economic Espionage Act of 1996);
(iv)the Arms Export Control Act (22 U.S.C. 2751 et seq.); (v)section 224, 225, 226, 227, or 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275, 2276, 2277, and 2284); 
(vi)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); or (vii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or
(E)determined by the Secretary, in consultation with the Secretary of Defense and the Director of National Intelligence, to be engaged in unauthorized conduct that is detrimental to the national security or foreign policy of the United States.  (5)Labor organizationThe term labor organization has the meaning given such term in section 8A(a) of the National Science Foundation Act of 1950.
(6)ProgramThe term program means the supply chain resiliency and crisis response program established under subsection (b). (7)Relevant committees of CongressThe term relevant committees of Congress means— 
(A)the Committee on Commerce, Science, and Transportation of the Senate;  (B)the Committee on Appropriations of the Senate; 
(C)the Committee on Finance of the Senate; (D)the Committee on Homeland Security and Governmental Affairs of the Senate;
(E)the Committee on Armed Services of the Senate; (F)the Select Committee on Intelligence of the Senate;
(G)the Committee on Science, Space, and Technology of the House of Representatives;  (H)the Committee on Energy and Commerce of the House of Representatives; 
(I)the Committee on Appropriations of the House of Representatives; (J)the Committee on Ways and Means of the House of Representatives;
(K)the Committee on Homeland Security of the House of Representatives; (L)the Committee on Armed Services of the House of Representatives; and
(M)the Permanent Select Committee on Intelligence of the House of Representatives.  (8)SecretaryThe term Secretary means the Secretary of Commerce.
(b)EstablishmentThe Secretary shall establish in the Department of Commerce a supply chain resiliency and crisis response program to carry out the activities described in subsection (d). (c)Mission and priorities (1)MissionThe mission of the program is to— 
(A)ensure the leadership of the United States with respect to industries that are essential to mid-term and long-term national security and economic competitiveness;  (B)promote, in partnership with the private sector and other relevant stakeholders, the resiliency of supply chains of the United States and allied or partner countries; and 
(C)encourage partnerships between the Federal Government and industry, labor organizations, and State, local, territorial, and Tribal governments in order to better respond to supply chain crises. (2)PrioritiesThe program shall—
(A)in partnership with the private sector, build resilient and secure supply chains (including through the mid-term and long-term diversification of key supply chains, which shall include the support of small- and medium-sized businesses) that can ensure the access of the United States to critical goods and services in the face of shocks, including pandemic and biological threats, cyberattacks, extreme weather events, terrorist and geopolitical attacks, great power conflict, and other threats to national security, with key parts of such resilience being— (i)the diversification of key supply chains with allies or key partners; and 
(ii)working with allies or key partners through agreements and other commitments; and (B)support collaboration with allies or key partners to collectively build and strengthen resilient global supply chains, including through identifying supply chain vulnerabilities, expanding productive capacity, and stockpiling essential goods. 
(d)ActivitiesUnder the program, the Secretary, acting through 1 or more bureaus or other divisions of the Department of Commerce as appropriate, shall carry out activities— (1)to map and monitor key supply chains and to identify current and future key supply chain gaps and vulnerabilities in critical industries; 
(2)to develop or identify opportunities to build domestic capacity, and cooperate with allies or key partners, to address supply chain gaps and vulnerabilities in critical industries;  (3)to consult and collaborate with the Director of the Office of Management and Budget, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of the Treasury, the Secretary of Energy, the Secretary of Transportation, the Secretary of Agriculture, the Secretary of State, the Director of National Intelligence, the Director of the Office of Science and Technology Policy, and, as appropriate, the heads of other Federal departments and agencies to invest in urgent supply chain gaps;
(4)to encourage partnerships between the Federal Government and industry, labor organizations, and State, local, territorial, and Tribal governments to better respond to crises; (5)to support the distribution of critical resources to areas that have the greatest needs during crises; 
(6)to develop contingency plans to ensure a resilient supply chain response for potential crises; (7)to ensure that allies and key partners have supply chains that are capable of supporting critical industries; and
(8)to enter into agreements and partnerships with allied or partner governments to promote diversified and resilient supply chains that ensure supply of critical goods to both the United States and allied companies.  (e)AuthoritiesThe Secretary may—
(1)establish a unified coordination group to serve as the primary method for coordinating between and among Federal departments and agencies in response to known supply chain risks as well as for integrating private sector partners into efforts, as appropriate, to— (A)study technical, engineering, and operational data acquired on a voluntary basis from the private sector, in a manner that ensures any data provided by the private sector is kept confidential and as required under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); 
(B)directly receive whistleblower complaints with appropriate protection; and (C)identify key competitiveness challenges in critical industries; 
(2)enter into agreements with allied or partner governments regarding supply chain security assurances;  (3)coordinate with other divisions of the Department of Commerce and other Federal departments and agencies to leverage existing authorities, as of the date of enactment of this Act, to strengthen supply chain resilience; and 
(4)with the approval of the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives, transfer funds to, or receive funds from, other departments and agencies to implement the program.  (f)Report on supply chain resiliency and domestic manufacturingNot later than 180 days after the date of enactment of this Act, and not less frequently than every 2 years thereafter, the Secretary shall submit to the relevant committees of Congress a review, in coordination with other relevant Federal departments and agencies—
(1)identifying— (A)technologies critical to economic competitiveness and national security; and
(B)supplies critical to the crisis preparedness of the United States, such as medical supplies, personal protective equipment, disaster response necessities, electrical generation technology, materials essential to critical infrastructure operation or repair and renovation, and other supplies identified by the Secretary; (2)describing—
(A)the current domestic manufacturing base and supply chains for those technologies and supplies, including raw materials, production equipment, and other goods essential to the production of those technologies and supplies; and (B)the ability of the United States to maintain readiness and to surge produce those technologies and supplies in response to an emergency;
(3)identifying defense, intelligence, homeland, economic, domestic labor supply, natural, geopolitical, or other contingencies that may disrupt, strain, compromise, or eliminate the supply chain for those technologies and supplies; (4)assessing the resiliency and capacity of the domestic, allied, and partner manufacturing base, supply chains, and workforce to support the need for those technologies and supplies, including any single points of failure in those supply chains;
(5)assessing flexible manufacturing capacity available in the United States in cases of emergency; (6)making specific recommendations to improve the security and resiliency of manufacturing capacity and supply chains by—
(A)developing long-term strategies; (B)increasing visibility throughout multiple supplier tiers;
(C)identifying and mitigating risks, including the financial and operational risks of a supply chain, vulnerabilities to extreme weather events, cyberattacks, pandemic and biological threats, terrorist and geopolitical attacks, and other emergencies, and exposure to gaps in domestic sourcing and import exposure; (D)identifying enterprise resource planning systems that are compatible across supply chain tiers and are affordable for small and medium-sized businesses;
(E)understanding the total cost of ownership, total value contribution, and other best practices that encourage strategic partnerships throughout the supply chain; (F)understanding Federal procurement opportunities to increase resiliency of supply chains for goods and services and fill gaps in domestic purchasing; 
(G)identifying policies to maximize domestic job retention and creation, including workforce development programs; (H)identifying and mitigating risks associated with allied or key partner countries in building more resilient supply chains; and 
(I)identifying such other services as the Secretary considers necessary; (7)providing guidance on technologies and supplies to be prioritized for assistance and other activities under the Department of Commerce, the National Science Foundation, and other relevant Federal agencies;
(8)reviewing and, if appropriate, expanding the sourcing of goods associated with critical technology areas from allies or key partners, including recommendations for coordination with allies or key partners on sourcing critical products; and (9)monitoring and strengthening the financial and operational health of small and medium enterprises in domestic, allied, and partner supply chains to mitigate risks and ensure diverse, competitive supplier markets that are less vulnerable to single points of failure.
(g)Additional hiring authority
(1)In generalTo the extent needed to carry out the program, the Secretary may—  (A)utilize hiring authorities under section 3372 of title 5, United States Code, to staff the program with employees from other Federal agencies, institutions of higher education, and other organizations as described in that section with relevant experience in supply chain management and investment in the same manner and subject to the same conditions that apply to such individuals utilized to accomplish other missions of the Department of Commerce;
(B)appoint and fix the compensation of such temporary personnel as may be necessary to implement the requirements of this section relating to the program, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and (C)appoint an individual appointed under subparagraph (B), after serving continuously for not less than 2 years, to a position in the Department of Commerce in the same manner that an employee serving in a position in the competitive service may be transferred, reassigned, or promoted.
(2)No reimbursementAny assignment provided under paragraph (1)(A) shall be made without reimbursement. (3)Effect of appointmentAn individual appointed as described in paragraph (1)(C) shall be considered to be appointed under a career-conditional appointment, unless the individual, as of the date on which the individual is appointed, has completed a sufficient amount of creditable service to attain a permanent career appointment.
(h)Semiconductor incentives
(1)In generalThe Secretary shall carry out the program established under section 9902 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) as part of the program. (2)Technical and conforming amendmentSection 9902(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking in the Department of Commerce and inserting as part of the program established under section 6 of the Endless Frontier Act.
(i)Report to CongressConcurrent with the annual submission by the President of a budget under section 1105 of title 31, United States Code, the Secretary shall submit to the relevant committees of Congress a report that contains a summary of all activities carried out under this section for the year covered by the report. (j)CoordinationThe Secretary of Commerce shall, as appropriate, coordinate with the heads of other Federal departments and agencies, including the Secretary of State and the United States Trade Representative, in the implementation of this program. 
(k)Rule of construction regarding private entitiesNothing in this section shall be construed to require any private entity— (1)to request assistance from the Secretary; or
(2)that requested such assistance from the Secretary to implement any measure or recommendation suggested by the Secretary.  (l)Funding (1)In generalThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section, which shall remain available until expended.
(2)Inspector General fundingOf the amounts made available in a fiscal year to carry out this section, not more than 2 percent of those amounts shall be available to the Inspector General of the Department of Commerce to conduct oversight activities with respect to the program. (3)TransfersOf the amounts made available in a fiscal year to carry out this section, the Secretary may transfer not more than 5 percent of those amounts to the account under the heading Department of Commerce—Salaries and Expenses to provide for administration and oversight activities relating to the program. 
7.Regional technology hub program
(a)In generalThe Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480; 15 U.S.C. 3701 et seq.) is amended— (1)by redesignating section 28 as section 30; and
(2)by inserting after section 27 the following:  28.Regional technology hub program (a)DefinitionsIn this section:
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, and the Committee on Appropriations of the Senate; and
(B)the Committee on Science, Space, and Technology, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives. (2)Cooperative extensionThe term cooperative extension has the meaning given the term extension in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103).
(3)Key technology focus areasThe term key technology focus areas means the areas included on the most recent list under section 8A(d)(2) of the National Science Foundation Act of 1950.  (4)Labor organizationThe term labor organization has the meaning given such term in section 8A(a) of the National Science Foundation Act of 1950.
(5)Large metropolitan communitiesThe term large metropolitan community means a metropolitan statistical area with a population of more than 500,000.  (6)Manufacturing extension centerThe term manufacturing extension center has the meaning given the term Center in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)). 
(7)Manufacturing USA instituteThe term Manufacturing USA institute means an Manufacturing USA institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)). (8)Mid-sized metropolitan communitiesThe term mid-sized metropolitan community means a metropolitan statistical area with a population of more than 200,000 and not more than 500,000. 
(9)Other technology and innovation sectors critical to national and economic securityThe term other technology and innovation sectors critical to national and economic security means other technology and innovation sectors that the Secretary determines are critical to national and economic security. (10)Small and rural communitiesThe term small and rural community means a noncore area, a micropolitan area, or a small metropolitan statistical area with a population of not more than 200,000. 
(11)Venture development organizationThe term venture development organization means a State or nonprofit organization focused primarily toward strengthening regional economic development through innovation by— (A)accelerating the commercialization of research and technology;
(B)strengthening the competitive position of startups and industry through the development, commercial adoption, or deployment of technology; (C)providing financial grants, loans, or direct investment to commercialize technology;
(D)pairing direct financial assistance under subparagraph (C) with entrepreneurship, technological, or business assistance to maximize the likelihood of success for a venture and increased employment growth for the region or a sector; and (E)returning any proceeds gained from direct financial assistance made using organization funds to the organization for future reinvestment, entrepreneurial assistance, and support of operations. 
(b)Regional technology hub program
(1)In generalThe Secretary shall carry out a program— (A)to designate eligible consortia as regional technology hubs that create the conditions, within a region, to facilitate activities that—
(i)enable United States leadership in a key technology focus area, complementing the Federal research and development investments under section 8A of the National Science Foundation Act of 1950, or other technology and innovation sectors critical to national and economic security; (ii)support regional economic development that diffuses innovation around the United States, enabling better broad-based growth and competitiveness in key technology focus areas;
(iii)support domestic job creation; and (iv)otherwise support the purposes set forth under paragraph (2);
(B)to support regional technology hubs designated under subparagraph (A); and (C)to conduct ongoing research, evaluation, analysis, and dissemination of best practices for regional development and competitiveness in technology and innovation. 
(2)PurposesThe purposes of the program carried out under paragraph (1) are as follows: (A)To designate eligible consortia as regional technology hubs throughout the United States that create the conditions within a region to facilitate activities that establish the global competitive edge of the United States in the 21st century across a range of technology and innovation sectors critical to national and economic security, including to encourage lower-cost but economically viable technology hubs in the United States to reduce technology offshoring. 
(B)To encourage new and constructive collaboration among local, State, and Federal government entities, academia, private industry, and labor organizations to mobilize investment, talent, entrepreneurship, and innovation for research, development, deployment, and manufacturing in a range of technology and innovation sectors critical to national and economic security. (C)To assist regions across the United States, including small cities and rural areas—
(i)to develop and implement strategies through technology-based economic development practices, including infrastructure and workforce development, entrepreneurship and commercialization support, increasing access to capital, and building networks and systems to help bring ideas and businesses to market, and other relevant activities; (ii)to improve domestic supply chains in technology and innovation sectors; and
(iii)to enable broad-based economic growth, job creation and competitiveness in the United States.  (3)AdministrationThe Secretary shall carry out this section through the Assistant Secretary of Commerce for Economic Development, in coordination with the Under Secretary of Commerce for Standards and Technology. 
(c)Eligible consortiaFor purposes of this section, an eligible consortium is a consortium that— (1)includes 1 or more—
(A)institutions of higher education; (B)local or Tribal governments or other political subdivisions of a State;
(C)State governments represented by an agency designated by the governor of the State or States that is representative of the geographic area served by the consortia; (D)economic development organizations or similar entities that are focused primarily on improving science, technology, innovation, or entrepreneurship;
(E)industry or firms in relevant technology or innovation sectors; (F)labor organizations; and
(G)workforce training organizations, including State and local workforce development boards as established under section 101 of the Workforce Investment and Opportunity Act (29 U.S.C. 3111); and  (2)may include 1 or more—
(A)nonprofit economic development entities with relevant expertise, including a district organization (as defined in section 300.3 of title 13, Code of Federal Regulations, or successor regulation); (B)for-profit entities with relevant expertise;
(C)venture development organizations; (D)financial institutions and investment funds;
(E)primary and secondary educational institutions, including career and technical education schools; (F)industry and industry associations;
(G)National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); (H)Federal laboratories;
(I)manufacturing extension centers; (J)Manufacturing USA institutes;
(K)institutions receiving an award under paragraph (6) or (7) of section 8A(d) of the National Science Foundation Act of 1950; and (L)a cooperative extension.
(d)Designation of regional technology hubs
(1)In generalThe Secretary shall use a competitive process for the designation of regional technology hubs under subsection (b)(1)(A). (2)Number of regional technology hubsDuring the 5-year period beginning on the date of the enactment of the Endless Frontier Act, the Secretary shall designate not fewer than 10 and not more than 15 eligible consortia as regional technology hubs under subsection (b)(1)(A), if the Secretary has received a sufficient number of qualified applications and appropriations to carry out this section.
(3)Geographic distributionIn conducting the competitive process under paragraph (1), the Secretary shall ensure geographic distribution in the designation of regional technology hubs by— (A)aiming to designate regional technology hubs in as many regions of the United States as possible; and
(B)focusing on localities that have clear potential and relevant assets for developing a self-sustaining competitive position in a technology or innovation sector but have not yet become leading technology centers. (4)Eligible consortia that serve small and rural communitiesUnder subsection (b)(1)(A), the Secretary shall designate at least 3 eligible consortia that—
(A)serve small and rural communities; and (B)have received a grant under section 29.
(5)EPSCoRThe Secretary shall ensure that, of the eligible consortia designated as regional technology hubs under subsection (b)(1)(A), not fewer than 5 of such consortia include at least 1 State that is eligible to receive funding from the Established Program to Stimulate Competitive Research of the National Science Foundation. (6)Relation to certain grant awardsThe Secretary may not require an eligible consortium to receive a grant under section 29 in order to be designated as a regional technology hub under subsection (b)(1)(A) of this section.
(e)Grants and cooperative agreements
(1)In generalThe Secretary shall carry out subparagraph (B) of subsection (b)(1) through the award of grants or cooperative agreements to eligible consortia designated under subparagraph (A) of such subsection. (2)Term (A)In generalThe term of a grant or cooperative agreement awarded under paragraph (1) shall be for such period as the Secretary considers appropriate.
(B)RenewalThe Secretary may renew a grant or cooperative agreement awarded to an eligible consortia under paragraph (1) as the Secretary considers appropriate if the Secretary determines pursuant to subsection (i) that the performance of the eligible consortia is satisfactory. (3)Matching required (A)In generalExcept in the case of an eligible consortium described in subparagraph (B), the total Federal financial assistance awarded in a given year to an eligible consortium in support of the eligible consortium's operation as a regional technology hub under this section shall not exceed amounts as follows:
(i)In first year of the grant or cooperative agreement, 90 percent of the total operating and maintenance costs of the regional technology hub in that fiscal year. (ii)In second year of the grant or cooperative agreement, 85 percent of the total operating and maintenance costs of the regional technology hub in that fiscal year. 
(iii)In third year of the grant or cooperative agreement, 80 percent of the total operating and maintenance costs of the regional technology hub in that fiscal year.  (iv)In fourth year of the grant or cooperative agreement and each year thereafter, 75 percent of the total operating and maintenance costs of the regional technology hub in that fiscal year. 
(B)Small and rural communities and Indian tribes
(i)In generalThe total Federal financial assistance awarded in a given year to an eligible consortium in support of the eligible consortium's operation as a regional technology hub under this section shall not exceed amounts as follows: (I)In the case of an eligible consortium that represents a small and rural community, in a fiscal year, 90 percent of the total funding of the regional technology hub in that fiscal year.
(II)In the case of an eligible consortium that is led by a Tribal government, in a fiscal year, 100 percent of the total funding of the regional technology hub in that fiscal year. (ii)Minimum threshold or rural representationThe Secretary shall establish a minimum threshold of rural representation for purposes of clause (i)(I).
(C)In-kind contributionsFor purposes of this paragraph, in-kind contributions may be used for part of the non-Federal share of the total funding of a regional technology hub in a fiscal year. (4)Use of grant and cooperative agreement fundsThe recipient of a grant or cooperative agreement awarded under paragraph (1) shall use the grant or cooperative agreement for multiple activities determined appropriate by the Secretary, including—
(A)the permissible activities set forth under section 27(c)(2); and (B)activities in support of key technology focus areas and other technology and innovation sectors critical to national and economic security—
(i)to develop regional strategies for infrastructure and site development in support of the regional technology hub’s plans and programs; (ii)to support business activity that makes domestic supply chain more resilient and encourages the growth of coordinated multiparty systems in the United States and creation and growth of business entities;
(iii)to attract new private, public, and philanthropic investment in the region for developing innovation capacity, including establishing regional venture and loan funds, including through venture development organizations, for financing technology commercialization, new business formation, and business expansions; (iv)to further the development, deployment, and domestic manufacturing of technologies in the key technology focus areas and other technology and innovation sectors critical to national and economic security, including innovations derived from research conducted at institutions of higher education or other research entities, including research conducted by federally-funded research and development centers, National Laboratories, Federal laboratories, Manufacturing USA institutes, university technology centers established under paragraph (6) of section 8A(d) of the National Science Foundation Act of 1950, the program established under paragraph (7) of such section 8A(d), test beds established and operated under paragraph (8) of such section 8A(d), or other Federal research entities, through activities that may include—
(I)proof-of-concept development and prototyping; (II)technology transfer and commercialization, including patenting and licensing;
(III)public-private partnerships in order to reduce the cost, time, and risk of commercializing new technologies; (IV)creating and funding competitions to allow entrepreneurial ideas to illustrate their commercialization and domestic job creation potential;
(V)facilitating relationships between local and national business leaders and potential entrepreneurs to encourage successful commercialization; (VI)creating and funding not-for-profit entities that could enable researchers at institutions of higher education and other research entities to further develop new technology, through patient funding, advice, staff support, or other means;
(VII)providing facilities for start-up companies where technology maturation could occur; and (VIII)commercialization, deployment, and adoption of the technologies that lead to domestic manufacturing of such technologies;
(v)to develop the region’s skilled workforce through the training and retraining of workers, partnerships with labor organizations, and skills-based education, including the alignment of career technical training and educational programs in the region’s elementary and secondary schools and institutions of higher education; and  (vi)to carry out such other activities as the Secretary considers appropriate to improve United States competitiveness and regional economic development to support a key technology focus area and that would further the purposes of this section. 
(5)Grants for infrastructureAny grant or cooperative agreement awarded under paragraph (1) to support the construction of physical infrastructure shall be awarded pursuant to section 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) and subject to the provisions of such Act, except that subsection (b) of such section and sections 204 and 301 of such Act (42 U.S.C. 3144, 3161) shall not apply.  (f)ApplicationsAn eligible consortium seeking designation as a regional technology hub under subparagraph (A) of subsection (b)(1) and support under subparagraph (B) of such subsection shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary may specify.
(g)Considerations for designation and award of grants and cooperative agreements
(1)In generalIn selecting an eligible consortium that submitted an application under subsection (f) for designation and support under subsection (b)(1), the Secretary shall consider, at a minimum, the following: (A)The potential of the eligible consortium to advance the research, development, deployment, and domestic manufacturing of technologies in a key technology focus area or other technology or innovation sector critical to national and economic security.
(B)The likelihood of positive regional economic effect, including increasing the number of high wage domestic jobs, and creating new economic opportunities for economically disadvantaged and underrepresented populations. (C)How the eligible consortium plans to integrate with and leverage the resources of 1 or more federally-funded research and development centers, National Laboratories, Federal laboratories, Manufacturing USA institutes, Hollings Manufacturing Extension Partnership centers, university technology centers established under paragraph (6) of section 8A(d) of the National Science Foundation Act of 1950, the program established under paragraph (7) of such section 8A(d), test beds established and operated under paragraph (8) of such section 8A(d), or other Federal research entities. 
(D)How the eligible consortium will engage with the private sector, including small- and medium-sized businesses to commercialize new technologies and improve the resiliency of domestic supply chains in a key technology focus area or other technology or innovation sector critical to national and economic security. (E)How the eligible consortium will carry out workforce development and skills acquisition programming, including through partnerships with entities that include State and local workforce development boards, institutions of higher education, including community colleges, historically Black colleges and universities, Tribal colleges and universities, and minority serving institutions, labor organizations, and workforce development programs, and other related activities authorized by the Secretary, to support the development of a key technology focus area or other technology or innovation sector critical to national and economic security.
(F)How the eligible consortium will improve science, technology, engineering, and mathematics education programs in the identified region in elementary and secondary school and higher education institutions located in the identified region to support the development of a key technology focus area or other technology or innovation sector critical to national and economic security. (G)How the eligible consortium plans to develop partnerships with venture development organizations and sources of private investment in support of private sector activity, including launching new or expanding existing companies, in a key technology focus area or other technology or innovation sector critical to national and economic security.
(H)How the eligible consortium plans to organize the activities of regional partners across sectors in support of the proposed regional technology hub, including the development of necessary infrastructure improvements and site preparation. (I)How the eligible consortium will ensure that growth in technology and innovation sectors produces broadly shared opportunity across the identified region, including for economic disadvantaged and underrepresented populations and rural areas.
(J)The likelihood that the region served by the eligible consortium will be able to become a self-sustaining globally leading technology hub once Federal support ends. (2)Findings based on comprehensive regional technology strategiesThe Secretary may use a comprehensive regional technology strategy supported by a grant under section 29 as the basis for making findings under paragraph (1) of this subsection.
(h)Coordination and collaboration
(1)Coordination with National Institute of Standards and Technology programs
(A)Coordination requiredThe Secretary shall coordinate the activities of regional technology hubs designated under this title, the Hollings Manufacturing Extension Partnership, and the Manufacturing USA Program with each other to the degree that doing so does not diminish the effectiveness of the ongoing activities of a manufacturing extension center or a Manufacturing USA institute. (B)ElementsCoordination by the Secretary under subparagraph (A) may include the following:
(i)The alignment of activities of the Hollings Manufacturing Extension Partnership with the activities of regional technology hubs designated under this subsection, if applicable. (ii)The alignment of activities of the Manufacturing USA Program and the Manufacturing USA institutes with the activities of regional technology hubs designated under this subsection, if applicable.
(2)Coordination with Department of Energy programsThe Secretary shall, in coordination with the Secretary of Energy, coordinate the activities and selection of regional technology hubs designated under subsection (b)(1)(A) with activities at the Department of Energy and the National Laboratories that were in effect on the day before the date of the enactment of the Endless Frontier Act, to the degree that doing so does not diminish the effectiveness of the ongoing activities or mission of the Department of Energy and the National Laboratories.  (3)Interagency collaboration (A)In generalIn selecting and assisting regional technology hubs designated under subsection (b)(1)(A), the Secretary—
(i)shall collaborate, to the extent possible, with the interagency advisory committee established under subparagraph (B); (ii)shall collaborate with Federal departments and agencies whose missions contribute to the goals of the regional technology hub; and
(iii)may accept funds from other Federal agencies to support grants and activities under this title. (B)Interagency coordinating council (i)EstablishmentThe Secretary shall establish an interagency coordinating council to coordinate with the Secretary in the designation of regional technology hubs under subparagraph (A) of subsection (b)(1) and in the selection of eligible consortia to receive support under subparagraph (B) of such subsection.
(ii)CompositionThe interagency coordinating council established under clause (i) shall be composed of the following (or their designees): (I)The Secretary of Commerce.
(II)The Secretary of Education. (III)The Administrator of the Small Business Administration.
(IV)The Deputy Secretary for Housing and Urban Development. (V)The Director of the Community Development Financial Institution Fund.
(VI)The Director of the National Science Foundation. (VII)The Director of the National Institute of Standards and Technology.
(VIII)The Director of the National Economic Council. (IX)The Assistant Secretary of Commerce for Economic Development.
(X)The Assistant Secretary for Employment and Training. (XI)The Director of the Office of Science and Technology Policy.
(XII)The Under Secretary of Defense for Research and Engineering. (XIII)The Under Secretary of Defense for Acquisition and Sustainment.
(XIV)The Under Secretary for Science of the Department of Energy. (XV)The Director of the National Institutes of Health.
(XVI)The Under Secretary for Science and Technology of the Department of Homeland Security. (XVII)The Administrator of the National Aeronautics and Space Administration. 
(XVIII)The Director of the Office of Management and Budget. (XIX)Such other Federal officials as the Secretary of Commerce considers appropriate.
(iii)ChairpersonThe Secretary shall be the chairperson of the interagency coordinating council established under clause (i). (4)Setting goals for Federally funded regions served by research in regional technology hubs (A)In generalThe Director of the Office of Science and Technology Policy and the Director of the Office of Management and Budget shall coordinate with the each head of a Federal agency that conducts research to set goals for at least doubling the amount of Federally-funded research awarded, as in effect on the day before the date of the enactment of the Endless Frontier Act, to regions served by regional technology hubs designated under subsection (b)(1)(A).
(B)Annual reportsNot less frequently than once each year, the Director of the Office of Science and Technology Policy and the Director of the Office of Management and Budget shall submit to the appropriate committees of Congress an annual report on progress made relating to the goals set under subparagraph (A). (i)Performance measurement, transparency, and accountability (1)Metrics, standards, and assessmentFor each grant and cooperative agreement awarded under subsection (e)(1) for a regional technology hub, the Secretary shall—
(A)develop metrics to assess the effectiveness of the activities funded in making progress toward the purposes set forth under subsection (b)(2), which may include— (i)research supported in a key technology focus area;
(ii)commercialization activities undertaken by each regional technology hub that is designated and supported under subsection (b)(1); (iii)educational and workforce development improvements undertaken by each regional technology hub that is designated and supported under subsection (b)(1);
(iv)sources of matching funds for each regional technology hub that is designated and supported under subsection (b)(1); and (v)domestic job creation, patent awards, and business formation and expansion relating to the activities of the regional technology hub that is designated and supported under subsection (b)(1);
(B)establish standards for the performance of the regional technology hub that are based on the metrics developed under subparagraph (A); and (C)4 years after the initial award under subsection (e)(1) and every 2 years thereafter until Federal financial assistance under this section for the regional technology hub is discontinued, conduct an assessment of the regional technology hub to confirm whether the performance of the regional technology hub is meeting the standards for performance established under subparagraph (B) of this paragraph.
(2)Final reports by recipients of assistance
(A)In generalThe Secretary shall require each eligible consortium that receives a grant or cooperative agreement under subsection (e)(1) for support of a regional technology hub, as a condition of receipt of such grant or cooperative agreement, submit to the Secretary, not later than 90 days after the last day of the term of the grant or cooperative agreement, a report on the activities of the regional technology hub supported by the grant or cooperative agreement. (B)Contents of reportEach report submitted by an eligible consortium under subparagraph (A) shall include the following:
(i)A detailed description of the activities carried out by the eligible consortium using the assistance described in subparagraph (A), including the following: (I)A description of each project the eligible consortium completed using such assistance.
(II)An explanation of how each project described in subclause (I) achieves a specific goal under this section in the region of the regional technology hub of the eligible consortium with respect to— (aa)the resiliency of a supply chain;
(bb)research, development, and deployment of a critical technology; (cc)workforce training and development;
(dd)domestic job creation; or (ee)entrepreneurship.
(ii)A discussion of any obstacles encountered by the eligible consortium in the implementation of the regional technology hub and how the eligible entity overcame those obstacles. (iii)An evaluation of the success of the projects supported by the eligible consortium to implement the regional technology hub using the performance standards and measures established under paragraph (1), including an evaluation of the planning process and how the project contributes to carrying out the comprehensive strategy for the regional technology hub if the regional technology hub has such a strategy.
(iv)The effectiveness of the eligible consortium in ensuring that, in the region of the eligible consortium's regional technology hub, growth in technology and innovation sectors produces broadly shared opportunity across the region, including for economic disadvantaged and underrepresented populations and rural areas. (v)Information regarding such other matters as the Secretary may require.
(3)Interim reports by recipients of assistanceIn addition to requiring submittal of final reports under paragraph (2)(A), the Secretary may require an eligible consortium described in such paragraph to submit to the Secretary such interim reports as the Secretary considers appropriate.  (4)Annual reports to CongressNot less frequently than once each year, the Secretary shall submit to the appropriate committees of Congress an annual report on the results of the assessments conducted by the Secretary under paragraph (1)(C) during the period covered by the report.
(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $9,425,000,000 for the period of fiscal years 2022 through 2026. . (b)Initial designations and awards (1)Competition requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall commence a competition under subsection (d)(1) of section 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480), as added by subsection (a).
(2)Designation and awardNot later than 1 year after the date of the enactment of this Act, if the Secretary has received at least 1 application under subsection (f) of such section from an eligible consortium whom the Secretary considers suitable for designation under subsection (b)(1)(A) of such section, the Secretary shall— (A)designate at least 1 regional technology hub under subsection (b)(1)(A) of such section; and
(B)award a grant or cooperative agreement under subsection (e)(1) of such section to each regional technology hub designated pursuant to subparagraph (A) of this paragraph.  8.Comprehensive regional technology strategy grant programThe Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480; 15 U.S.C. 3701 et seq.), as amended by section 7, is further amended, by inserting after section 28, as added by such section, the following:

29.Comprehensive regional technology strategy grant program
(a)DefinitionsIn this section: (1)Labor organizationThe term labor organization has the meaning given such term in section 8A(a) of the National Science Foundation Act of 1950.
(2)Regional technology hubThe term regional technology hub means a consortium designated as a regional technology hub under section 28(b)(1)(A).  (3)Small and rural communities; mid-sized metropolitan communities; large metropolitan communitiesThe terms small and rural communities, mid-sized metropolitan communities, and large metropolitan communities have the meanings given such terms in section 28(a).
(4)Technology and innovation sectors critical to national and economic securityThe term technology and innovation sectors critical to national and economic security means technology and innovation sectors that the Secretary determines are critical to national and economic security.  (b)Grant program requiredThe Secretary shall establish a program to award grants to eligible consortia to carry out projects—
(1)to coordinate locally defined planning processes, across jurisdictions and agencies, relating to developing a comprehensive regional technology strategy; (2)to identify regional partnerships for developing and implementing a comprehensive regional technology strategy;
(3)to conduct or update assessments to determine regional needs and promote economic and community development related to the resiliency of a domestic supply chains, competitiveness of the region, and domestic job creation in technology and innovation sectors critical to national and economic security; (4)to develop or update goals and strategies to implement an existing comprehensive regional plan related to enhancing the resiliency of domestic supply chains, competitiveness of the region, and domestic job creation in technology and innovation sectors critical to national and economic security; and
(5)to identify local zoning and other code changes necessary to implement a comprehensive regional technology strategy, including promoting sustainable development within the identified region. (c)Eligible consortiaFor purposes of this section, an eligible consortium is any consortium described by section 28(c). 
(d)Grants
(1)Diversity of recipientsIn awarding grants under this section, the Secretary shall ensure geographic diversity among, and adequate representation from, each of the following: (A)Small and rural communities.
(B)Mid-sized metropolitan communities. (C)Large metropolitan communities.
(2)Awards to small and rural communities
(A)In generalExcept as provided in subparagraph (B), the Secretary shall— (i)award not less than 25 percent of the funds under this section to eligible consortia that represent all or part of a small and rural community; and
(ii)ensure diversity among the geographic regions and the size of the population of the communities served by recipients of grants that are eligible consortia that represent all or part of a small and rural community. (B)Insufficient applicationsIf the Secretary determines that an insufficient number of sufficient quality applications for grants under this section have been submitted by eligible consortia that represent all or part of a small and rural community, the Secretary may reduce the percentage threshold set forth in subparagraph (A)(i).
(3)Federal share
(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of a project carried out using a grant awarded under this section may not exceed 80 percent. (B)Exceptions (i)Small and rural communitiesIn the case of an eligible consortium that represents all or part of a small and rural community, the Federal share of the cost of a project carried out using a grant awarded under this section may be up to 90 percent of the total cost of the project.
(ii)Indian TribesIn the case of an eligible consortium that is led by a Tribal government, the Federal share of the cost of a project carried out using a grant under the grant awarded under this section may be up to 100 percent of the total cost of the project. (C)Non-Federal share (i)In-kind contributionsFor the purposes of this paragraph, in-kind contributions may be used for all or part of the non-Federal share of the cost of a project carried out using a grant awarded under this section.
(ii)Other Federal fundingFederal funding from sources other than a grant awarded under this section may not be used for the non-Federal share of the cost of a project carried out using a grant under this section. (4)Availability and obligation of grant amounts (A)In generalAn eligible consortium that receives a grant under this section shall, as a condition on receipt of grant amounts—
(i)obligate any grant amounts received under this section not later than 1 year after the date on which the eligible consortium enters into an agreement under subsection (g); and (ii)expend any grant amounts received under this section not later than 2 years after the date on which the eligible consortium enters into an agreement under subsection (g).
(B)Unobligated amountsAfter the date described in subparagraph (A)(i), any amounts awarded to an eligible consortium under this section that remain unobligated by the eligible consortium shall be returned to the Secretary and made available to the Secretary for the award of grants to other eligible consortia under this section. (e)Application (1)In generalAn eligible consortium seeking a grant under this section shall submit to the Secretary an application therefor at such time and in such manner as the Secretary shall prescribe.
(2)ContentsEach application submitted under paragraph (1) shall include the following: (A)A description of the boundaries of the region served by the eligible consortium.
(B)A description of the research, technology development, or manufacturing concentration of the eligible consortium. (C)A general assessment of the local industrial ecosystem of the region described in subparagraph (A), which may include assessment of workforce and training, including partnerships with labor organizations, supplier network, research and innovation, infrastructure and site development, trade and international investment, operational improvements, and capital access components needed for manufacturing activities in such region.
(D)A description of how a grant under this section may assist in developing components of such local industrial ecosystem (selected by the consortium), including descriptions of— (i)investments to address gaps in such ecosystem; and
(ii)how to make the research, technology development, and manufacturing of the region of the consortium uniquely competitive. (E)A description of the process by which a comprehensive regional technology strategy will be developed by the eligible consortium to address gaps in such local industrial ecosystem and to strengthen the resiliency of supply chains, competitiveness of the identified region, and domestic job creation in technology and innovation sectors critical to national and economic security.
(F)A budget for the projects that the eligible consortium plans to carry out using grant amounts awarded under this section, including the anticipated Federal share of the cost of each project and a description of the sources of the non-Federal share. (G)The designation of a lead agency or organization, which may be the eligible consortium, to receive and manage any funds received by the eligible consortium under this section.
(H)A signed copy of a memorandum of understanding among members of the eligible consortium that demonstrates— (i)the creation of an eligible consortium;
(ii)a description of the nature and extent of planned collaboration between members of the eligible consortium; and (iii)a commitment to develop a comprehensive regional technology strategy.
(I)Such other matters as the Secretary considers appropriate. (3)Evaluation of applicationsThe Secretary shall evaluate each application received under paragraph (1) to determine whether the applicant demonstrates—
(A)a significant level of regional cooperation in their proposal;  (B)a focus on building a regional ecosystem to attract and build upon research investment to develop, deploy, and manufacture domestically critical technologies that improve the resiliency of supply chains, competitiveness of the identified region, and the creation of quality jobs;
(C)the extent to which the consortium has developed partnerships throughout an entire region, including, as appropriate, partnerships with federally funded research and development centers, National Laboratories, Federal laboratories, Manufacturing USA institutes described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)), university technology centers established under paragraph (6) of section 8A(d) of the National Science Foundation Act of 1950, the program established under paragraph (7) of such section 8A(d), test beds established and operated under paragraph (8) of such section 8A(d), or other Federal research entities; (D)integration with local efforts in inclusive economic development and job creation;
(E)a plan for implementing a comprehensive regional technology strategy through regional infrastructure, workforce, and supply chain investment plans and local land use plans; (F)diversity among the geographic regions and the size of the population of the communities served by recipients of grants under this section;
(G)a commitment to seeking substantial public input during the planning process and public participation in the development of the comprehensive regional plan; (H)a plan to support the creation and growth of new companies; and
(I)such other qualities as the Secretary considers appropriate. (f)Use of grant fundsAn eligible consortium that receives a grant under this section shall use the amount of such grant to carry out a project that includes 1 or more of the following activities:
(1)Coordinating locally defined planning processes across jurisdictions and agencies. (2)Identifying potential regional partnerships for developing and implementing a comprehensive regional technology strategy.
(3)Conducting or updating assessments to determine regional needs, which may include— (A)workforce development;
(B)supply chain development; (C)increasing innovation readiness, including expanding research and technology development facilities and developing the local science, technology, engineering, and mathematics workforce;
(D)site preparation; (E)community and economic development to start new companies and to attract and support workers and firms; and
(F)and other such needs as determined by the consortium. (4)Developing or updating—
(A)a comprehensive regional plan; or (B)goals and strategies to implement an existing comprehensive regional plan for the purposes of strengthening domestic supply chain resiliency, competitiveness, and job creation in critical technology and innovation sectors for national and economic security.
(5)Implementing local zoning and other code changes necessary to implement a comprehensive regional plan and promote sustainable development. (g)Grant agreementEach eligible consortium that receives a grant under this section shall, as a condition on receipt of grant amounts, agree to establish, in coordination with the Secretary, performance measures, reporting requirements, and such other requirements as the Secretary determines are necessary, that must be met at the end of each year in which the eligible consortium receives funds under this section.
(h)Reports by recipients of grants
(1)Final reportsNot later than 90 days after the date on which a grant agreement into which an eligible consortium entered under subsection (g) expires, the eligible consortium shall submit to the Secretary a final report on the project the eligible consortium carried out under subsection (f) using the amounts of the grant awarded to the eligible consortium under this section. (2)ContentsEach report submitted under paragraph (1) shall include the following:
(A)A detailed explanation of the activities undertaken using the grant, including an explanation of how the comprehensive regional technology strategy of the eligible consortium may achieve specific improvements in domestic supply chain resiliency, research, development, and deployment of critical technologies, workforce development, domestic job creation, and entrepreneurship goals within the region served by the eligible consortium. (B)A discussion of any obstacles encountered in the planning process of the eligible consortium and how the eligible consortium overcame the obstacles.
(C)An evaluation of the success of the project using the performance standards and measures established under subsection (g), including an evaluation of the planning process and how the project contributes to carrying out the comprehensive regional technology strategy. (D)The progress of the region identified by the consortium toward becoming a regional technology hub.
(E)The effectiveness of the region identified by the consortium in ensuring that growth in innovation sectors produces broadly shared opportunity in the region. (F)Such other information as the Secretary may require.
(3)Interim reportsThe Secretary may require, as a condition on receipt of a grant under this section, an eligible consortium to submit an interim report, before the date on which a project for which a grant is awarded under this section is completed. (i)Technical assistance for grant recipients and applicantsThe Secretary may—
(1)coordinate with other Federal agencies to establish interagency and multidisciplinary teams to provide technical assistance to recipients of, and prospective applicants for, grants under this section; (2)by Federal interagency agreement, transfer funds to another Federal agency to facilitate and support the provision of such technical assistance; and
(3)enter into contracts with third parties to provide technical assistance to grant recipients and prospective applicants for grants under this section.  (j)Authorization of appropriations (1)AuthorizationThere are authorized to be appropriated to the Secretary for the award of grants under this section, to remain available until expended, amounts as follows:
(A)$100,000,000 for each of fiscal years 2022 and 2023. (B)$125,000,000 for each of fiscal years 2024 through 2026.
(2)Technical assistanceThe Secretary may use not more than 5 percent of the amounts made available under this subsection for a fiscal year for technical assistance under subsection (i).. 9.Manufacturing USA Program (a)DefinitionsIn this section:
(1)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).  (2)Labor organizationThe term labor organization has the meaning given such term in section 8A(a) of the National Science Foundation Act of 1950.
(3)Manufacturing USA centerThe term Manufacturing USA center means an institute described in section 34(d)(3)(B) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)(3)(B)) and recognized by the Secretary under such section for purposes of participation in the Manufacturing USA Network.  (4)Manufacturing USA instituteThe term Manufacturing USA institute means an institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)) that is not a Manufacturing USA center.
(5)Manufacturing USA NetworkThe term Manufacturing USA Network means the network established under section 34(c) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(c)). (6)Manufacturing USA ProgramThe term Manufacturing USA Program means the program established under section 34(b)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(b)(1)).
(7)Minority-serving institutionThe term minority-serving institution means an eligible institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (8)National Program OfficeThe term National Program Office means the National Program Office established under section 34(h)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(h)(1)).
(9)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)).  (b)Authorization of appropriations To enhance and expand Manufacturing USA Program and support innovation and growth in domestic manufacturing (1)In generalThere is authorized to be appropriated $2,410,000,000 for the period of fiscal years 2022 through 2026 for the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology and in coordination with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, to carry out the Manufacturing USA Program and to expand such program to support innovation and growth in domestic manufacturing.
(2)Manufacturing USA institutes
(A)In generalOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $1,190,000,000 shall be available to support the establishment of new Manufacturing USA institutes during the period described in such paragraph. (B)Financial assistanceThe Secretary shall support the establishment of Manufacturing USA institutes under subparagraph (A) through the award of financial assistance under section 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)).
(C)Assignment of Manufacturing USA institutes to Federal agency sponsorsFollowing an open topic competition organized by the Director of the National Institute of Standards and Technology, the Secretary of Commerce, in consultation with the Secretary of Energy, the Secretary of Defense, and other relevant Federal agencies, may select an alternative Federal agency to sponsor a selected Manufacturing USA institute based on its technology and may transfer the appropriate funds to that alternative Federal agency for operation and programming of the selected Manufacturing USA institute. (D)Coordination with existing Manufacturing USA institutes (i)Coordination requiredIn establishing new Manufacturing USA institutes under subparagraph (A), the Secretary of Commerce shall coordinate with the Secretary of Energy and the Secretary of Defense to ensure there is no duplication of effort or technology focus between new Manufacturing USA institutes and Manufacturing USA institutes that were in effect before the establishment of the new Manufacturing USA institutes.
(ii)Consultation with existing Manufacturing USA institutes authorizedIn carrying out coordination under clause (i), the Secretary of Commerce may consult with Manufacturing USA institutes that were in effect before the establishment of new Manufacturing USA institutes under subparagraph (A) to inform the Department of Commerce of additional new Manufacturing USA institutes necessary to fill gaps in the support of innovation and growth in domestic manufacturing. (iii)Involvement of existing Manufacturing USA institutes authorizedIn coordination with the Secretary of Energy and the Secretary of Defense, the Secretary of Commerce may involve Manufacturing USA institutes that were in effect before the establishment of new Manufacturing USA institutes under subparagraph (A) in the planning and execution of the new Manufacturing USA institutes. 
(3)Manufacturing USA centers and public service grantsOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $375,000,000 shall be available for the period described in such paragraph— (A)for the Secretary, acting through the Director and in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, to recognize additional institutes as Manufacturing USA institutes under section 34(d)(3)(B) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)(3)(B)), giving particular consideration to partnerships and coordination with the Manufacturing USA institutes that were already in effect, when practicable; and
(B)to support the activities of Manufacturing USA institutes and Manufacturing USA centers through the award of grants under section 34(f) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(f)).  (4)Commercialization, workforce training, and supply chain investmentOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $100,000,000 shall be available for the period described in such paragraph to support such programming for commercialization, workforce training, and supply chain activities across the Manufacturing USA Network as the Secretary considers appropriate in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant.
(5)Ongoing support for existing Manufacturing USA institutes
(A)In generalOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $725,000,000 shall be available for the period described in such paragraph to support Manufacturing USA institutes that were in effect on the day before the date of the enactment of this Act, of which $5,000,000 shall be available (without cost share) to each such Manufacturing USA institute each year for such period for ongoing operation of the institutes, including operational overhead, workforce training, and supply chain activities. (B)Additional support (i)In generalOf the amounts specified in subparagraph (A), amounts shall be available for financial assistance awards to conduct projects as follows:
(I)$100,000,000 shall be available for Manufacturing USA institutes that were established under section 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)) and that were in effect on the day before the date of the enactment of this Act. (II)$10,000,000 shall be available each year for the period described in such paragraph for each Manufacturing USA institute that is not receiving Manufacturing USA Program funding from any other Federal agency. 
(ii)Federal funds matching requirementA recipient of financial assistance for a project under clause (i) shall agree to make available to carry out the project an amount of non-Federal funds that is equal to or greater than 20 percent of the total cost of the project.  (C)Renewal requirementsReceipt of ongoing support under subparagraph (A) shall be subject to the requirements of section 34(e)(2)(B) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)(2)(B)).
(D)No cost share requirementThe Secretary shall not impose any cost share or matching requirement on receipt of ongoing support under subparagraph (A). (6)Management of interagency solicitations and ongoing managementOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $20,000,000 shall be available annually for the period described in such paragraph for the National Program Office to coordinate the activities of the Manufacturing USA Network and manage interagency solicitations.
(c)Coordination between Manufacturing USA Program and Hollings Manufacturing Extension PartnershipThe Secretary shall coordinate the activities of the Manufacturing USA Program and the activities of Hollings Manufacturing Extension Partnership with each other to the degree that doing so does not diminish the effectiveness of the ongoing activities of a Manufacturing USA institute or a Center (as the term is defined in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)), including Manufacturing USA institutes entering into agreements with a Center (as so defined) that the Secretary considers appropriate to provide services relating to the mission of the Hollings Manufacturing Extension Partnership, including outreach, technical assistance, workforce development, and technology transfer and adoption assistance to small- and medium-sized manufacturers. (d)Worker advisory council for Manufacturing USA Program (1)Establishment (A)In generalThe Secretary of Commerce shall, in coordination with the Secretary of Labor, the Secretary of Defense, the Secretary of Energy, and the Secretary of Education, establish an advisory council for the Manufacturing USA Program on the development and dissemination of techniques, policies, and investments for high-road labor practices, worker adaptation and success with technological change, and increased worker participation across the Manufacturing USA Network.
(B)MembershipThe council established under subparagraph (A) shall be composed of not fewer than 15 members appointed by the Secretary of Commerce, of whom— (i)four shall be from labor organizations;
(ii)four shall be from educational institutions; (iii)four shall be from labor-management training, workforce development, and nonprofit organizations, including those that focus on workforce diversity and inclusion; and
(iv)three shall be from industry organizations or manufacturing firms, including small- and medium-sized manufacturers. (C)Period of appointment; vacancies (i)In generalEach member of the council established under subparagraph (A) shall be appointed for a term of 3 years with the ability to renew the appointment for no more than 2 terms.
(ii)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed. (D)Meetings (i)Initial meetingNot later than 180 days after the date of enactment of this Act, the council established under subparagraph (A) shall hold the first meeting.
(ii)Additional meetingsAfter the first meeting of the council, the council shall meet upon the call of the Secretary, and at least once every 180 days thereafter. (iii)QuorumA majority of the members of the council shall constitute a quorum, but a lesser number of members may hold hearings.
(E)Chairperson and vice chairpersonThe Secretary shall elect 1 member of the council established under subparagraph (A) to serve as the chairperson of the council and 1 member of the council to serve as the vice chairperson of the council. (2)Duties of the councilThe council established under paragraph (1)(A) shall provide advice and recommendations to the Secretary of Commerce on matters concerning investment in and support of the manufacturing workforce relating to the following:
(A)Worker participation, including through labor organizations, in the planning and deployment of new technologies across an industry and within workplaces. (B)Policies to help workers adapt to technological change, including training and education priorities for the Federal Government and for employer investments in workers.
(C)Assessments of impact on workers of development of new technologies and processes by the Manufacturing USA institutes. (D)Management practices that prioritize job quality, worker protection, worker participation and power in decision making, and investment in worker career success.
(E)Policies and procedures to prioritize diversity and inclusion in the manufacturing and technology workforce by expanding access to job, career advancement, and management opportunities for underrepresented populations. (F)Assessments of technology improvements achieved by the Manufacturing USA institutes and the degree of domestic deployment of each new technology.
(G)Such other matters as the Secretary considers appropriate. (3)Report (A)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—
(i)the Committee on Health, Education, Labor, and Pensions, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and (ii)the Committee on Education and Labor, the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
(B)Report requiredNot later than 180 days after the date on which the council established under paragraph (1)(A) holds its initial meeting under paragraph (1)(D)(i) and annually thereafter, the council shall submit to the appropriate committees of Congress a report containing a detailed statement of the advice and recommendations of the council pursuant to paragraph (2). (4)Compensation (A)Prohibition of compensationMembers of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council.
(B)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (5)FACA applicability (A)In generalIn discharging its duties under this subsection, the council established under paragraph (1)(A) shall function solely in an advisory capacity, in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
(B)ExceptionSection 14 of the Federal Advisory Committee Act shall not apply to the Council. (e)Participation of minority-Serving institutions, historically Black colleges and universities, and Tribal colleges and universities (1)In generalThe Secretary of Commerce, in coordination with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, shall coordinate with existing and new Manufacturing USA institutes to integrate covered entities as active members of the Manufacturing USA institutes, including through the development of preference criteria for proposals to create new Manufacturing USA institutes or renew existing Manufacturing USA institutes that include meaningful participation from a covered entity or that are led by a covered entity.
(2)Covered entitiesFor purposes of this subsection, a covered entity is— (A)a minority-serving institution;
(B)an historically Black college or university; or (C)a Tribal college or university.
(f)Department of Commerce policies To promote domestic production of technologies developed under Manufacturing USA Program
(1)Definition of domesticIn this subsection, the term domestic, with respect to development or production means development or production by, or with respect to source means the source is, a person incorporated or formed in the United States— (A)that is not under foreign ownership, control, or influence (FOCI) as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92);
(B)whose beneficial owners, as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), are United States persons; (C)whose management are United States citizens;
(D)whose principal place of business is in the United States; and (E)who is not—
(i)a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity; or (ii)any joint venture if more than 10 percent of the joint venture (by vote or value) is held by a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity.
(2)Policies
(A)In generalThe Secretary of Commerce, in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, shall establish policies to promote the domestic production of technologies developed by the Manufacturing USA Network. (B)ElementsThe policies developed under subparagraph (A) shall include the following:
(i)Measures to partner domestic developers of goods, services, or technologies by Manufacturing USA Network activities with domestic manufacturers and sources of financing. (ii)Measures to develop and provide incentives to promote transfer of intellectual property and goods, services, or technologies developed by Manufacturing USA Network activities to domestic manufacturers.
(iii)Measures to assist with supplier scouting and other supply chain development, including the use of the Hollings Manufacturing Extension Partnership to carry out such measures. (iv)A process to review and approve or deny membership in a Manufacturing USA institute by foreign-owned companies, especially from countries of concern, including the People’s Republic of China.
(v)Measures to prioritize Federal procurement of goods, services, or technologies developed by the Manufacturing USA Network activities from domestic sources, as appropriate. (C)Processes for waiversThe policies established under this paragraph shall include processes to permit waivers, on a case by case basis, for policies that promote domestic production based on cost, availability, severity of technical and mission requirements, emergency requirements, operational needs, other legal or international treaty obligations, or other factors deemed important to the success of the Manufacturing USA Program.
(3)Prohibition
(A)Company definedIn this paragraph, the term company has the meaning given such term in section 847(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2509 note). (B)In generalA company of the People’s Republic of China may not participate in the Manufacturing USA Program or the Manufacturing USA Network without a waiver, as described in paragraph (2)(C).
10.Technology commercialization review
(a)Key technology focus areas definedIn this section, the term key technology focus areas means the areas included on the most recent list under section 8A(d)(2) of the National Science Foundation Act of 1950.  (b)Review and recommendations requiredNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy, in consultation with the Director of the National Science Foundation and the Director of the National Institute of Standards and Technology, shall—
(1)review— (A)the structure of current technology research and commercialization arrangements with regard to public-private partnerships; and
(B)the extent to which intellectual property developed with Federal funding— (i)has been used by foreign business entities;
(ii)is being used to manufacture in the United States rather than in other countries; and (iii)is being used by foreign business entities domiciled or by foreign business entities affiliated with or subsidiary to foreign business entities in the People's Republic of China.
(2)develop recommendations for such legislative or administrative action as may be necessary— (A)to further incentivize industry participation in public-private partnerships for the purposes of accelerating technology research and commercialization, including alternate ways of accounting for in-kind contributions and value of partially manufactured products;
(B)to ensure that intellectual property developed with Federal funding is commercialized in the United States; and (C)to ensure that intellectual property developed with Federal funding is not being used by foreign business entities or by foreign business entities affiliated with or subsidiary to foreign business entities domiciled in the People’s Republic of China; and 
(3)submit to the Secretary of Commerce and Congress— (A)the findings of the Director of the Office of Science and Technology Policy with respect to the reviews conducted under paragraph (1); and
(B)the recommendations developed under paragraph (2).  11.Study on emerging science and technology challenges faced by the united states and recommendations to address them (a)Short titleThis section may be cited as the National Strategy to Ensure American Leadership Act of 2021 or the National SEAL Act of 2021.
(b)Study
(1)In generalThe Secretary of Commerce (referred to in this section as the Secretary) shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study— (A)to identify the 10 most critical emerging science and technology challenges facing the United States; and
(B)to develop recommendations for legislative or administrative action to ensure United States leadership in matters relating to such challenges. (2)ElementsThe study conducted under paragraph (1) shall include identification, review, and evaluation of the following:
(A)Matters pertinent to identification of the challenges described in paragraph (1)(A). (B)Matters relating to the recommendations developed under paragraph (1)(B), including with respect to education and workforce development necessary to address each of the challenges identified under paragraph (1)(A).
(C)Matters related to the review of key technology areas by the Directorate for Technology and Innovation of the National Science Foundation under section 8A(d) of the National Science Foundation Act of 1950. (D)An assessment of the current relative balance in leadership in addressing the challenges identified in paragraph (1)(A) between the United States, allies or key partners of the United States, and the People’s Republic of China. 
(3)Timeframe
(A)AgreementThe Secretary shall seek to enter into the agreement required by paragraph (1) on or before the date that is 60 days after the date of enactment of this Act. (B)FindingsUnder an agreement entered into under paragraph (1), the National Academies of Sciences, Engineering, and Medicine shall, not later than 1 year after the date on which the Secretary and the National Academies enter into such agreement, transmit to the Secretary the findings of the National Academies with respect to the study conducted pursuant to such agreement.
(c)Report
(1)In generalNot later than 30 days after the date on which the Secretary receives the findings of the National Academies of Sciences, Engineering, and Medicine with respect to the study conducted under subsection (b), the Secretary shall submit to Congress a Strategy to Ensure American Leadership report on such study. (2)ContentsThe report submitted under paragraph (1) shall include the following:
(A)The findings of the National Academies of Sciences, Engineering, and Medicine with respect to the study conducted under subsection (b). (B)The conclusions of the Secretary with respect to such findings.
(C)The recommendations developed under subsection (b)(1)(B). (D)Such other recommendations for legislative or administrative action as the Secretary may have with respect to such findings and conclusions.
(3)Classified annexThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex if the Secretary determines appropriate.  (d)Information from federal agencies (1)In generalThe National Academies of Sciences, Engineering, and Medicine may secure directly from a Federal department or agency such information as the National Academies of Sciences, Engineering, and Medicine consider necessary to carry out the study under subsection (b).
(2)Furnishing informationOn request of the National Academies of Sciences, Engineering, and Medicine for information, the head of the department or agency shall furnish such information to the National Academies of Sciences, Engineering, and Medicine.  (e)ConsultationThe Secretary of Defense and the Director of National Intelligence shall provide support upon request from the Secretary of Commerce or the National Academies to carry out this section.
(f)Non-Duplication of effortIn carrying out subsection (b), the Secretary shall, to the degree practicable, coordinate with the steering committee established under section 236(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 12.Coordination of activitiesThe Director of the Office of Science and Technology Policy, the Director of the National Economic Council, the Director of the Office of Management and Budget, the Director of the National Science Foundation, the Secretary of Commerce, and the Secretary of Energy shall, as applicable, coordinate with respect to activities of—
(1)the university technology centers established under section 8A(d)(6) of the National Science Foundation Act of 1950; (2)the regional technology hubs under section 28 of the Stevenson-Wydler Technology Innovation Act of 1980, as added by section 7;
(3)the Manufacturing USA Program established under section 34(b)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(b)(1)); (4)Federally funded research and development centers;
(5)National Laboratories, as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801); and (6)Federal laboratories, as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703). 
13.Person or entity of concern prohibitionNo person published on the list under section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note) or entity identified under section 1260H of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) may receive or participate in any grant, award, program, support, or other activity under— (1)section 8A of the National Science Foundation Act of 1950 (Public Law 81–507), as added by section 3;
(2)the Endless Frontier Fund under section 4; (3)the supply chain resiliency program under section 6;
(4)section 28(b)(1) of the Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480), as added by section 7(a); (5)section 29 of the Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480), as added by section 8; or
(6)the Manufacturing USA Program, as improved and expanded under section 9.  